Exhibit 10.16



ACTIVE 232760386v.7

 

 



EXECUTION VERSION

[g1yeeyzqdm3k000001.jpg]

CREDIT AGREEMENT

dated as of

December 23, 2016,

and as amended as of July 31, 2018

among

MYRIAD GENETICS, INC.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.
as Administrative Agent and Collateral Agent

Wells Fargo Bank, National Association
as Syndication Agent

and

U.S. BANK NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION,
FIFTH THIRD BANK, ZIONS FIRST NATIONAL BANK, a division of ZB, N.A.,
and SILICON VALLEY BANK
as Co-Documentation Agents as of the Amendment No. 1 Effective Date

JPMORGAN CHASE BANK, N.A. and Wells Fargo Securities, LLC
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

Page

ARTICLE I Definitions1

SECTION 1.01.

Defined Terms1

 

SECTION 1.02.

Classification of Loans and Borrowings34

 

SECTION 1.03.

Terms Generally34

 

SECTION 1.04.

Accounting Terms; GAAP; Pro Forma Calculations34

 

SECTION 1.05.

Status of Obligations35

 

SECTION 1.06.

Interest Rates35

 

ARTICLE II The Credits36

SECTION 2.01.

Revolving Commitments36

 

SECTION 2.02.

Loans and Borrowings36

 

SECTION 2.03.

Requests for Borrowings36

 

SECTION 2.04.

Determination of Dollar Amounts37

 

SECTION 2.05.

Swingline Loans37

 

SECTION 2.06.

Letters of Credit39

 

SECTION 2.07.

Funding of Borrowings44

 

SECTION 2.08.

Interest Elections44

 

SECTION 2.09.

Termination and Reduction of Commitments45

 

SECTION 2.10.

Repayment of Loans; Evidence of Debt46

 

SECTION 2.11.

Prepayment of Loans46

 

SECTION 2.12.

Fees47

 

SECTION 2.13.

Interest48

 

SECTION 2.14.

Alternate Rate of Interest49

 

SECTION 2.15.

Increased Costs50

 

SECTION 2.16.

Break Funding Payments51

 

SECTION 2.17.

Taxes51

 

SECTION 2.18.

Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs55

 

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders57

 

SECTION 2.20.

Incremental Commitments58

 

SECTION 2.21.

Extensions of Loans and Commitments61

 

SECTION 2.22.

Refinancing Amendments63

 

SECTION 2.23.

Defaulting Lenders67

 

SECTION 2.24.

Judgment Currency69

 

ARTICLE III Representations and Warranties69

SECTION 3.01.

Organization; Powers; Subsidiaries69

 

SECTION 3.02.

Authorization; Enforceability70

 

SECTION 3.03.

Governmental Approvals; No Conflicts70

 

SECTION 3.04.

Financial Condition70

 

SECTION 3.05.

Properties70

 

SECTION 3.06.

Litigation, Environmental and Labor Matters71

 

SECTION 3.07.

Compliance with Laws and Agreements71

 

SECTION 3.08.

Investment Company Status71

 

i

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

SECTION 3.09.

Taxes71

 

SECTION 3.10.

ERISA72

 

SECTION 3.11.

Disclosure72

 

SECTION 3.12.

Federal Reserve Regulations72

 

SECTION 3.13.

Liens72

 

SECTION 3.14.

No Default72

 

SECTION 3.15.

Solvency72

 

SECTION 3.16.

Insurance72

 

SECTION 3.17.

Security Interest in Collateral72

 

SECTION 3.18.

Anti-Corruption Laws and Sanctions72

 

SECTION 3.19.

Use of Proceeds73

 

SECTION 3.20.

EEA Financial Institutions73

 

SECTION 3.21.

Plan Assets; Prohibited Transactions73

 

ARTICLE IV Conditions73

SECTION 4.01.

Effective Date73

 

SECTION 4.02.

Each Credit Event75

 

ARTICLE V Affirmative Covenants76

SECTION 5.01.

Financial Statements and Other Information76

 

SECTION 5.02.

Notices of Material Events78

 

SECTION 5.03.

Existence; Conduct of Business78

 

SECTION 5.04.

Payment of Taxes78

 

SECTION 5.05.

Maintenance of Properties; Insurance78

 

SECTION 5.06.

Books and Records; Inspection Rights79

 

SECTION 5.07.

Compliance with Laws and Material Contractual Obligations79

 

SECTION 5.08.

Use of Proceeds80

 

SECTION 5.09.

Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances80

 

SECTION 5.10.

Designation of Subsidiaries81

 

SECTION 5.11.

Post-Closing Obligations82

 

ARTICLE VI Negative Covenants82

SECTION 6.01.

Indebtedness82

 

SECTION 6.02.

Liens84

 

SECTION 6.03.

Fundamental Changes and Asset Sales86

 

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions87

 

SECTION 6.05.

Swap Agreements89

 

SECTION 6.06.

Transactions with Affiliates89

 

SECTION 6.07.

Restricted Payments89

 

SECTION 6.08.

Restrictive Agreements90

 

SECTION 6.09.

Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents
and Assurex Merger Agreement90

 

SECTION 6.10.

Financial Covenants92

 

ARTICLE VII Events of Default92

ARTICLE VIII The Administrative Agent and the Collateral Agent95

ii

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

ARTICLE IX Miscellaneous99

SECTION 9.01.

Notices99

 

SECTION 9.02.

Waivers; Amendments102

 

SECTION 9.03.

Expenses; Indemnity; Damage Waiver105

 

SECTION 9.04.

Successors and Assigns106

 

SECTION 9.05.

Survival110

 

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution110

 

SECTION 9.07.

Severability111

 

SECTION 9.08.

Right of Setoff111

 

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process111

 

SECTION 9.10.

WAIVER OF JURY TRIAL112

 

SECTION 9.11.

Headings112

 

SECTION 9.12.

Confidentiality112

 

SECTION 9.13.

USA PATRIOT Act113

 

SECTION 9.14.

Appointment for Perfection113

 

SECTION 9.15.

Releases of Subsidiary Guarantors113

 

SECTION 9.16.

Interest Rate Limitation114

 

SECTION 9.17.

No Advisory or Fiduciary Responsibility114

 

SECTION 9.18.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions115

 

SECTION 9.19.

Certain ERISA Matters115

 

ARTICLE X Borrower Guarantee117

 

 

iii

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

SCHEDULES:

 

Schedule 2.01 – Revolving Commitments

Schedule 2.02 – Letter of Credit Commitment

Schedule 3.01 – Subsidiaries; Equity Interests

Schedule 5.11 – Post-Closing Obligations

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments, Loans and Advances

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Solvency Certificate

Exhibit C-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit C-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit C-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit C-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit D-1 – Form of Borrowing Request

Exhibit D-2 – Form of Interest Election Request

 

 

iv

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT (this “Agreement”) dated as of December 23, 2016 among MYRIAD
GENETICS, INC., a Delaware corporation, the LENDERS from time to time party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Collateral
Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent, and U.S.
BANK NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION, FIFTH THIRD BANK,
ZIONS FIRST NATIONAL BANK, a division of ZB, N.A., and SILICON VALLEY BANK, as
Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition Holiday” has the meaning assigned to such term in the
Section 6.10(a).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  For
purposes hereof, all Unrestricted Subsidiaries shall be considered Affiliates of
the Borrower and the Restricted Subsidiaries.

“Agents” means the Administrative Agent and the Collateral Agent.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Swiss Francs, (v) Canadian Dollars, (vi) Australian Dollars and (vii) any
additional currencies determined after the Amendment No. 1 Effective Date by
mutual agreement of the Borrower, the Lenders, the Issuing Bank and the
Administrative Agent; provided that each such currency is a lawful currency that
is readily available, freely transferable and not restricted, able to be
converted into Dollars and available in the London interbank deposit market.

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Revolving Lenders, as reduced or increased from time
to time pursuant to the terms and conditions hereof.  As of the Amendment No. 1
Effective Date, the Aggregate Revolving Commitment is $350,000,000.

 

 

--------------------------------------------------------------------------------

 

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day, subject to the interest rate floors set forth therein.  Any change
in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.  For the avoidance of doubt, if the Alternate
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of the Amendment No. 1 Effective Date, by and among the Borrower, the lenders
party thereto and Administrative Agent.

“Amendment No. 1 Effective Date” means July 31, 2018.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the Aggregate Revolving Commitment represented by such Lender’s
Revolving Commitment (if the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments); provided
that in the case of Section 2.23 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Revolving Commitment shall be disregarded in the
calculation.

“Applicable Pledge Percentage” means (a) 100% in the case of a pledge by the
Borrower or any Subsidiary Guarantor of its Equity Interests in a Domestic
Subsidiary that is a Restricted Subsidiary (other than a (i) Disregarded
Domestic Subsidiary or (ii) a Domestic Subsidiary that is a direct or indirect
subsidiary of a Foreign Subsidiary that is a CFC) and (b) 65% in the case of a
pledge by the Borrower or any Subsidiary Guarantor of its Equity Interests in a
Restricted Subsidiary that is (i) a Disregarded Domestic Subsidiary or (ii) a
Foreign Subsidiary that is a CFC.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Leverage Ratio applicable on such date:

 

Leverage Ratio:

Eurodollar
Spread

ABR
Spread

Commitment
Fee Rate

Category 1:

< 0.50 to 1.00

 

1.50%

0.50%

0.25%

Category 2:

> 0.50 to 1.00 but
< 1.00 to 1.00

1.75%

0.75%

0.30%

2

 

--------------------------------------------------------------------------------

 

 

Category 3:

> 1.00 to 1.00 but
< 2.00 to 1.00

2.00%

1.00%

0.35%

Category 4:

> 2.00 to 1.00 but
< 3.00 to 1.00

2.25%

1.25%

0.40%

Category 5:

> 3.00 to 1.00

 

2.50%

1.50%

0.45%

 

For purposes of the foregoing,

(i)

if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii)

adjustments, if any, to the Category then in effect shall be effective three
(3) Business Days after the Administrative Agent has received the applicable
Financials (it being understood and agreed that each change in Category shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change); and

(iii)

notwithstanding the foregoing, Category 3 shall be deemed to be applicable until
the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Amendment No. 1 Effective Date
(unless such Financials demonstrate that Category 3, 4 or 5 should have been
applicable during such period, in which case such other Category shall be deemed
to be applicable during such period) and adjustments to the Category then in
effect shall thereafter be effected in accordance with the preceding paragraphs.

“Approved Electronic Platform” has the meaning assigned to it in Section
9.01(d)(i).

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent and
consented to by the Borrower (if required pursuant to the terms hereof), in the
form of Exhibit A or any other form (including electronic records generated by
the use of an electronic platform) approved by the Administrative Agent.

“Assurex” means Assurex Health, Inc., a Delaware corporation.

“Assurex Acquisition” means the acquisition by the Borrower of Assurex pursuant
to the terms of the Assurex Merger Agreement.

“Assurex Merger Agreement” means the Agreement and Plan of Merger dated August
3, 2016 among the Borrower, Myriad Merger Sub, Inc., Assurex and certain other
parties thereto, including all exhibits, schedules and annexes thereto, in each
case as amended pursuant to the terms hereof.

“Australian Dollars” means the lawful currency of Australia.

3

 

--------------------------------------------------------------------------------

 

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments in accordance with the terms hereof.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by any Lender or any of its
Affiliates:  (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards, (c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Restricted Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

4

 

--------------------------------------------------------------------------------

 

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Myriad Genetics, Inc., a Delaware corporation.

“Borrower Audited Financial Statements” has the meaning assigned to such term in
Section 4.01(h)(i).

“Borrower Unaudited Financial Statements” has the meaning assigned to such term
in Section 4.01(h)(ii).

“Borrowing” means (a) Loans (other than Swingline Loans) of the same Type and
Class, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit D-1.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“BRAC Analysis Testing Agreement” means any written agreement by and among the
Borrower and its Restricted Subsidiaries and the payors party thereto which
agreement provides for the payment or reimbursement of the service fees charged
by the Borrower and its Restricted Subsidiaries for the clinical laboratory
diagnostic testing services to determine the status of an individual’s BRCA1 and
BRCA2 genes for the purpose of determining hereditary cancer risk.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollars in the London interbank market; provided further
that, when used in connection with a Letter of Credit or an LC Disbursement, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in the relevant Agreed Currency in the London interbank market or the
principal financial center of such Agreed Currency (and, if the LC Disbursements
which are the subject of a drawing, payment, reimbursement or rate selection are
denominated in euro, the term “Business Day” shall also exclude any day on which
the TARGET2 payment system is not open for the settlement of payments in euro).

“Canadian Dollars” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as

5

 

--------------------------------------------------------------------------------

 

 

capital lease obligations on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“CFC” means a controlled foreign corporation as defined in Section 957 of the
Code.

“Change in Control” means (a) any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated; or
(c) the occurrence of a change in control, or other similar provision, as
defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing, in each case, after giving effect to
any applicable grace or cure periods).

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class” means, (a) when used in respect of any Loan or Borrowing, whether such
Loan or the Loans comprising such Borrowing are initial Revolving Loans,
Incremental Revolving Loans, Extended Revolving Loans, Replacement Revolving
Loans, Incremental Term Loans, Other Incremental Term Loans, Extended Term
Loans, Refinancing Term Loans or Swingline Loans and (b) when used in respect of
any Commitment, whether such Commitment is an initial Revolving Commitment, an
Incremental Revolving Commitment, an Extended Revolving Commitment, a
Replacement Revolving Commitment, an Incremental Term Loan Commitment or a
commitment to make Refinancing Term Loans.  Term Loans or Other Revolving Loans
that have different terms and conditions (together with the Revolving
Commitments in respect thereof) from the initial Revolving Loans or the initial
Incremental Term Loans (if any), respectively, or from other Other Term Loans or
other Other Revolving Loans, as applicable, shall be construed to be in separate
and distinct Classes.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agent” means each of U.S. Bank National Association, PNC Bank,
National Association, Fifth Third Bank, Zions First National Bank, a division of
ZB, N.A., and Silicon Valley Bank in its capacity as co-documentation agent for
the credit facility evidenced by this Agreement.

6

 

--------------------------------------------------------------------------------

 

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations;
provided that, notwithstanding anything to the contrary, (a) the Collateral
shall exclude (including exclusion from any applicable Collateral Documents) the
following: (i) any (a) fee-owned real property and leasehold interests (with no
requirement to obtain mortgages, landlord waivers, estoppels, or collateral
access letters), (ii) motor vehicles and other assets subject to certificates of
title, (iii) all commercial tort claims, (iv) any governmental licenses or state
or local franchises, charters and authorizations to the extent security interest
is prohibited thereby, (v) pledges and security interests prohibited or
restricted by applicable law (including any requirement to obtain the consent or
any governmental authority or third party), (vi) any lease, license or agreement
or any property subject to a purchase money security interest or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money
agreement or create a right of termination in favor of any other party thereto
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law, other than proceeds or receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other applicable law notwithstanding such prohibition, (vii)
any assets to the extent a security interest in such assets would result in
adverse tax consequences as reasonably determined by the Borrower, (viii) letter
of credit rights, except to the extent constituting a support obligation for
other Collateral as to which perfection of the security interest in such other
Collateral is accomplished solely by the filing of a UCC financing statement (it
being understood that no actions shall be required to perfect a security
interest in letter of credit rights, other than the filing of a Uniform
Commercial Code financing statement), (ix) cash and cash equivalents (other than
the proceeds of Collateral as to which perfection of the security interest in
such proceeds is accomplished solely by the filing of a UCC financing
statement), deposit, securities and commodities accounts (including securities
entitlements and related assets), (x) any intent-to-use applicable trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law and (xi) any immaterial intellectual property and rights
therein (the foregoing described in clauses (i) through (xi) are, collectively,
the “Excluded Assets”), (b) assets will be excluded from the Collateral in
circumstances where the cost of obtaining a security interest in such assets
exceeds the practical benefit to the Lenders afforded thereby as reasonably
determined by the Administrative Agent (in consultation with the Borrower), and
(c) the Borrower and Subsidiary Guarantors shall not be required, nor shall the
Administrative Agent be authorized, to take any action in any non-U.S.
jurisdiction in order to create any security interests in assets located or
titled outside the U.S. or to perfect any security interests in such assets,
including, without limitation, any intellectual property registered in any
non-U.S. jurisdiction or any equity interests of any subsidiaries organized in
any non-U.S. jurisdiction (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).

“Collateral Agent” means JPMorgan Chase Bank, N.A. (including its branches and
affiliates) in its capacity as Collateral Agent for the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, subordination agreements, pledges, powers of attorney, and
assignments and all other written matter whether heretofore, now, or hereafter
executed by the Borrower or any of its Restricted Subsidiaries and delivered to
the Collateral Agent.

7

 

--------------------------------------------------------------------------------

 

 

“Commitments” means, with respect to any Lender, such Lender’s Revolving
Commitment, Incremental Revolving Commitment, Extended Revolving Commitment,
Replacement Revolving Commitment, Incremental Term Loan Commitment and
commitment to make Refinancing Term Loans, in each case, of any Type.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d)(iii).

“Computation Date” shall have the meaning assigned to such term in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with reference to any period, (a) Consolidated Net
Income plus, (b) without duplication and (other than with respect to subsections
(b)(xi) and (b)(xii) below, which will be added to Consolidated Net Income even
though they are not deducted therefrom) to the extent deducted in determining
Consolidated Net Income, the sum of (i) Consolidated Interest Expense,
(ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary, unusual or non-recurring (A) non-cash
charges, fees, expenses or losses incurred and (B) cash charges, fees, expenses
or losses incurred, including, in each case, without limitation, any fees and
expenses incurred in connection with Permitted Acquisitions, offering or
issuance of Equity Interests, dispositions, Restricted Payments,
recapitalization, restructurings, integration of acquisitions, incurrence of
Indebtedness (including pursuant to the Loan Documents and any amendments,
waivers or any refinancings of any Indebtedness), other investments and
litigation, in each case, to the extent not prohibited by this Agreement and
whether or not such transactions are consummated; provided that such charges,
expenses or losses added back pursuant to the foregoing clause (v)(B) may not
exceed 15% of Consolidated EBITDA (calculated without giving effect to cost
savings addbacks under such clause (v)(B) during any rolling four-quarter
period), (vi) non-cash expenses (including stock based compensation), (vii) fees
and expenses paid to the Credit Parties under the Loan Documents; (viii) losses
from currency exchange transactions, (ix) fees and expenses incurred in
connection with the Assurex Acquisition, (x) fees and expenses incurred in
connection with the Transactions prior to or within thirty (30) days after the
Effective Date, (xi) the amount of net cost savings, operating expense
reductions and synergies projected by the Loan Parties in good faith to result
from the Counsyl Acquisition within twelve (12) months after the Amendment No. 1
Effective Date (which net cost savings, operating expense reductions and
synergies shall be (A) reasonably identifiable, factually supportable and
subject to certification by a Financial Officer of a Loan Party, (B)
attributable to the Counsyl Acquisition and (C) calculated on a pro forma
basis), net of the amount of actual benefits realized during such period with
respect to any such net cost savings, operating expense reductions and synergies
from the Counsyl Acquisition, and (xii) the amount of net cost savings,
operating expense reductions and synergies projected by the Loan Parties in good
faith to result from Permitted Acquisitions within twelve (12) months after the
consummation of the applicable Permitted Acquisition (which net cost savings,
operating expense reductions and synergies shall be (A) reasonably identifiable,
factually supportable and subject to certification by a Financial Officer of a
Loan Party, (B) attributable to such Permitted Acquisition and (C) calculated on
a pro forma basis), net of the amount of actual benefits realized during such
period with respect to any such net cost savings, operating expense reductions
and synergies from the applicable Permitted Acquisitions; provided that the
aggregate amount of such cost savings, operating expense reductions and
synergies included in the calculation of Consolidated EBITDA pursuant to this
clause (xii) may not exceed 10% of Consolidated EBITDA (calculated without
giving effect to additions to Consolidated EBITDA under this clause (xii))
during any such period, minus, (c) to the extent included in determining
Consolidated Net Income, the sum of (1) interest income, (2) income tax credits

8

 

--------------------------------------------------------------------------------

 

 

and refunds (to the extent not netted from tax expense), (3) any cash payments
made during such period in respect of items described in clauses (v)(A) or
(vi) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were incurred, (4) extraordinary, unusual or non-recurring
income or gains realized other than in the ordinary course of business and (5)
gains from currency exchange transactions, all calculated for the Borrower and
its Restricted Subsidiaries (except as otherwise expressly set forth herein) in
accordance with GAAP on a consolidated basis.  For the purposes of calculating
Consolidated EBITDA (other than in connection with any calculation of the
Interest Coverage Ratio) for any period of four consecutive fiscal quarters
(each such period, a “Reference Period”), (i) if at any time during such
Reference Period the Borrower or any Restricted Subsidiary shall have made any
Material Disposition, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis as if such Material
Disposition occurred on the first day of such Reference Period, and (ii) if
during such Reference Period the Borrower or any Restricted Subsidiary shall
have made a Material Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving effect thereto on a pro forma basis as if such
Material Acquisition occurred on the first day of such Reference Period.

“Consolidated Interest Expense” means, with reference to any period, without
duplication, the interest expense (including without limitation interest expense
under Capital Lease Obligations that is treated as interest in accordance with
GAAP) of the Borrower and its Restricted Subsidiaries calculated on a
consolidated basis for such period in accordance with GAAP (including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP).  In the event that the Borrower or any
Restricted Subsidiary shall have completed a Material Acquisition or a Material
Disposition since the beginning of the relevant period, Consolidated Interest
Expense (other than in connection with any calculation of the Interest Coverage
Ratio) shall be determined for such period on a pro forma basis as if such
acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded any income (or loss) of any Person
other than the Borrower or a Restricted Subsidiary, but any such income so
excluded may be included in such period or any later period to the extent of any
cash dividends or distributions actually paid in the relevant period to the
Borrower or any wholly owned Restricted Subsidiary of the Borrower.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any date the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Restricted Subsidiaries calculated on a consolidated basis as of such date in
accordance with GAAP, (b) the aggregate amount of Indebtedness of the Borrower
and its Restricted Subsidiaries relating to the maximum drawing amount of all
letters of credit and bankers acceptances outstanding and (c) the aggregate
amount of Indebtedness of the type referred to in clauses (a) or (b) hereof of
another Person guaranteed by the Borrower or any of its Restricted Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Counsyl” means Counsyl, Inc., a Delaware corporation.

9

 

--------------------------------------------------------------------------------

 

 

“Counsyl Acquisition” means the acquisition by the Borrower of Counsyl pursuant
to the terms of the Counsyl Merger Agreement.

“Counsyl Merger Agreement” means the Agreement and Plan of Merger dated May 25,
2018 among the Borrower, Cinnamon Merger Sub, Inc., a Delaware corporation,
Counsyl and Fortis Advisors LLC, including all exhibits, schedules and annexes
thereto, in each case as amended pursuant to the terms hereof.

“Credit Event” means a Borrowing, the issuance, renewal or extension of a Letter
of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party or the Borrower, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the receipt by such Credit Party or the Borrower, as applicable,
of such certification in form and substance satisfactory to the Administrative
Agent, or (d) has become, or has a Lender Parent that has become, the subject of
(A) a Bankruptcy Event or (B) a Bail-In Action.

“Disregarded Domestic Subsidiary” means a Domestic Subsidiary that is either
disregarded as an entity separate from its owner under § 301.7701-3 of the
United States Treasury Regulations or is treated as a partnership for U.S.
federal income tax purposes, in each case, if substantially all of the assets of
such Domestic Subsidiary consist of Equity Interests or Indebtedness of one or
more CFCs (directly or indirectly through another entity disregarded as an
entity separate from its owner under § 301.7701-3 of the United States Treasury
Regulations) and any other assets incidental thereto.

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

10

 

--------------------------------------------------------------------------------

 

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing from such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for

11

 

--------------------------------------------------------------------------------

 

 

purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “€” means the single currency of the Participating Member States.

“Eurodollar” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Payment Office” of the Administrative Agent means, for each Foreign
Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, (a) with respect to any Foreign Currency, the
rate of exchange for the purchase of dollars with such Foreign Currency in the
London foreign exchange market at or about 11:00 a.m. London time (or New York
time, as applicable) on a particular day as displayed by ICE Data Services  as
the “ask price”, or as displayed on such other information service which
publishes that rate of exchange from time to time in place of ICE Data Services
(or if such service ceases to be available, the equivalent of such amount in
dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its reasonable discretion) and (b) if such
amount is denominated in any other currency (other than Dollars), the equivalent
of such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its reasonable discretion.

“Excluded Domestic Subsidiary” means (a) any Disregarded Domestic Subsidiary and
(b) any Domestic Subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary that is a CFC.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof)

12

 

--------------------------------------------------------------------------------

 

 

is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an ECP at the time the Guarantee of such Loan Party
or the grant of such security interest becomes effective with respect to such
Specified Swap Obligation.  If a Specified Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Specified Swap Obligation that is attributable to swaps for
which such Guarantee or security interest is or becomes illegal.

“Excluded Subsidiary” means any Subsidiary that constitutes or more of the
following: (i) an Excluded Domestic Subsidiary; (ii) a captive insurance
Subsidiary; (iii) a not-for-profit Subsidiary; (iv) a special purposes entity
formed to participate in a securitization, structured finance transaction or
limited recourse financing; (v) a Subsidiary where a guaranty therefrom is
prohibited or restricted by applicable law whether on the Effective Date or
thereafter or by contract existing on the Effective Date or, with respect to any
Subsidiary acquired after the Effective Date, by contract existing when such
Subsidiary was acquired (including any requirement to obtain consent from a
third party (including any applicable Governmental Authority)), or would result
in adverse tax consequences as reasonably determined by Borrower; (vi) an
Unrestricted Subsidiary or (vii) a Subsidiary where the Borrower and the
Administrative Agent reasonably agree that the cost of providing such guaranty
is excessive in relation to the value afforded thereby.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 31, 2016, by and among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (as amended or otherwise
modified and in effect as of the Effective Date).

“Extended Revolving Commitment” shall have the meaning assigned to such term in
Section 2.21(a).

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.21(a).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(a).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(a).

“Extension” shall have the meaning assigned to such term in Section 2.21(a).

13

 

--------------------------------------------------------------------------------

 

 

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.21(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates, of the Borrower and its Subsidiaries required to be
delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which the Borrower and the Subsidiary Guarantors directly owns or Controls more
than 50% of such Foreign Subsidiary’s issued and outstanding Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority,

14

 

--------------------------------------------------------------------------------

 

 

instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Incremental Amount” means, at any time, an amount equal to the excess (if any)
of (a) $150,000,000 over (b) the aggregate amount of all Incremental Term Loan
Commitments and Incremental Revolving Commitments, in each case, established
prior to such time pursuant to Section 2.20, but subsequent to the Amendment No.
1 Effective Date.  As of the Amendment No. 1 Effective Date, the Incremental
Amount is $150,000,000.  

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and, if applicable, one or more
Incremental Term Lenders and/or Incremental Revolving Lenders.

“Incremental Commitment” means an Incremental Term Loan Commitment or an
Incremental Revolving Commitment.

“Incremental Facility” means the Incremental Commitments and the Incremental
Loans made thereunder.

“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Loan.

“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Revolving Loans to the
Borrower.

15

 

--------------------------------------------------------------------------------

 

 

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loan” means Revolving Loans made by one or more Lenders
to the Borrower pursuant to an Incremental Revolving Commitment.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan or Other Incremental Term
Loan.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term Loans or Other
Incremental Term Loans to the Borrower.

“Incremental Term Loans” means term loans (other than Other Incremental Term
Loans) made by one or more Lenders to the Borrower pursuant to Section 2.20 and
provided for in the relevant Incremental Assumption Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations (or portion thereof) of
such Person in respect of the deferred purchase price of property or services
(excluding trade payables and current accounts payable incurred in the ordinary
course of business), to the extent such obligation (or portion thereof) is fully
and finally determined in accordance with the terms of the agreement applicable
thereto, (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated
December 2016 relating to the Borrower and the Transactions.

“Intercreditor Agreement” shall have the meaning assigned to such term in
Article VIII.

“Interest Coverage Ratio” means, at any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense paid in cash, in each case, for the
period of four (4) consecutive fiscal quarters ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter most recently ended prior to such date for which financial
statements have been delivered

16

 

--------------------------------------------------------------------------------

 

 

pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04), as
applicable, all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit D-2.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is available
for the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time.  If any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of (i) JPMorgan Chase Bank, N.A. and (ii) each other
Revolving Lender designated by the Borrower as an “Issuing Bank” hereunder that
has agreed to such designation (and is reasonably acceptable to the
Administrative Agent), each in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in
Section 2.06(i).  Any Issuing Bank may, in consultation with the Borrower,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Junior Liens” means Liens on the Collateral that are junior to the Liens
thereon securing the Secured Obligations pursuant to a Permitted Junior
Intercreditor Agreement (it being understood that (i) Junior Liens are not
required to rank equally and ratably with other Junior Liens, and that
Indebtedness secured by Junior Liens may be secured by Liens that are senior in
priority to, or rank equally and ratably

17

 

--------------------------------------------------------------------------------

 

 

with, or junior in priority to, other Liens constituting Junior Liens and
(ii) Junior Liens on the Collateral shall not be perfected by control or
possession unless the Administrative Agent has so agreed in its sole discretion
(including, without limitation, “control” as defined in Article 8 or Article 9
of the UCC)), which Permitted Junior Intercreditor Agreement (together with such
amendments to the Collateral Documents and any other Intercreditor Agreements,
if any, as are reasonably necessary or advisable (and reasonably acceptable to
the Collateral Agent) to give effect to such Liens) shall be entered into in
connection with a permitted incurrence of any such Liens (unless a Permitted
Junior Intercreditor Agreement and/or Security Documents (as applicable)
covering such Liens are already in effect).

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“Lead Arrangers” means each of JPMorgan Chase Bank, N.A. and Wells Fargo
Securities, LLC in its capacity as a joint lead arranger and joint bookrunner
for the credit facility evidenced by this Agreement.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20, Section 2.21,
Section 2.22 or pursuant to an Assignment and Assumption or other documentation
contemplated hereby, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption or other documentation contemplated
hereby.  Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender and the Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.02, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative
Agent.  Notwithstanding the foregoing, each Issuing Bank’s Letter of Credit
Commitment may be decreased or increased from time to time with only the written
consent of the Borrower and such Issuing Bank (provided that any decrease in the
Letter of Credit Commitment to an amount less than any Issuing Bank’s initial
Letter of Credit Commitment as of the Effective Date or date of the applicable
Assignment and Assumption, as the case may be, shall also require the consent of
the Administrative Agent).

“Leverage Ratio” means, at any date, the ratio of (a) Consolidated Total
Indebtedness as of such date minus Unrestricted Cash as of such date in an
aggregate amount not to exceed $75,000,000 to (b) Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter most recently

18

 

--------------------------------------------------------------------------------

 

 

ended prior to such date for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04), as
applicable, all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis.

“LIBO Rate” means, with respect to any Eurodollar Borrowing and for any
applicable Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBO
Rate for such Interest Period shall be the Interpolated Rate. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.14.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on page LIBOR01 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Collateral Documents,
the Subsidiary Guaranty, each Incremental Assumption Agreement, each Extension
Amendment, each Refinancing Amendment, any Intercreditor Agreement, and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, letter of credit agreements, UCC filings, letter of
credit applications and agreements between the  Borrower and an Issuing Bank
regarding such Issuing Bank’s Letter of Credit Commitment or the respective
rights and obligations between the Borrower and such Issuing Bank in connection
with the issuance of Letters of Credit, and any other documents prepared in
connection with the other Loan Documents, if any and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with this Agreement and the Loans.  Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

19

 

--------------------------------------------------------------------------------

 

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of an LC
Disbursement denominated in a Foreign Currency (it being understood that such
local time shall mean London, England time unless otherwise notified by the
Administrative Agent).

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Borrower and its Restricted Subsidiaries in excess of $25,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Loan Parties, taken as a whole,
(b) the ability of the Loan Parties, taken as a whole, to perform any of their
obligations under this Agreement or any other Loan Document or (c) the validity
or enforceability of this Agreement or any and all other Loan Documents or the
material rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Borrower or any of its Restricted Subsidiaries in excess
of $25,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $40,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Restricted Domestic Subsidiary” means each Domestic Subsidiary that is
a Restricted Subsidiary and (a) which, as of the most recent fiscal quarter of
the Borrower, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04), as applicable, contributed greater than
five percent (5%) of Consolidated EBITDA for such period or (b) which
contributed greater than five percent (5%) of Consolidated Total Assets as of
such date; provided that, if at any time the aggregate amount of Consolidated
EBITDA or Consolidated Total Assets attributable to all Domestic Subsidiaries
that are not Material Restricted Domestic Subsidiaries exceeds ten percent (10%)
of Consolidated EBITDA for any such period or ten percent (10%) of Consolidated
Total Assets as of the end of any such fiscal quarter, the Borrower (or, in the
event the Borrower has failed to do so within ten (10) Business Days, the
Administrative Agent) shall designate sufficient Domestic Subsidiaries as
“Material Restricted Domestic Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Restricted Domestic Subsidiaries.

“Material Restricted Subsidiary” means each Restricted Subsidiary (a) which, as
of the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04), as applicable, contributed greater than five percent (5%) of Consolidated
EBITDA for such period or (b) which contributed greater than five percent (5%)
of Consolidated Total Assets as of such date.

20

 

--------------------------------------------------------------------------------

 

 

“Maturity Date” means July 31, 2023.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Restricted Subsidiaries to any of the Lenders, the
Administrative Agent, the Issuing Banks or any indemnified party, individually
or collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Original Currency” has the meaning assigned to such term in Section 2.18(a).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other First Lien Debt” means obligations secured by Other First Liens.

“Other First Liens” means Liens on the Collateral that are equal and ratable
with the Liens thereon securing the Secured Obligations pursuant to a Permitted
First Lien Intercreditor Agreement, which Permitted First Lien Intercreditor
Agreement (together with such amendments to the Collateral Documents and any
other Intercreditor Agreements, if any, as are reasonably necessary or advisable
(and reasonably acceptable to the Collateral Agent) to give effect to such
Liens) shall be entered into in connection with a permitted incurrence of any
such Liens (unless a Permitted First Lien Intercreditor Agreement and/or
Collateral Documents (as applicable) covering such Liens are already in effect).

21

 

--------------------------------------------------------------------------------

 

 

“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.20(a).

“Other Revolving Commitments” means, collectively, (a) Extended Revolving
Commitments and (b) Replacement Revolving Commitments.

“Other Revolving Loans” means, collectively (a) Extended Revolving Loans and (b)
Replacement Revolving Loans.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Other Term Loans” means, collectively, (a) Other Incremental Term Loans, (b)
Extended Term Loans and (c) Refinancing Term Loans

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect in its
reasonable discretion) for delivery in immediately available and freely
transferable funds would be offered by the Administrative Agent to major banks
in the interbank market upon request of such major banks for the relevant
currency as determined above and in an amount comparable to the unpaid principal
amount of the related Credit Event, plus any taxes, levies, imposts, duties,
deductions, charges or withholdings imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions

22

 

--------------------------------------------------------------------------------

 

 

by the Borrower or any Restricted Subsidiary of (i) any ongoing business or all
or substantially all the assets of or (ii) directly, or indirectly so long as
each holding company in respect thereof is a wholly-owned Subsidiary, all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto:

(a)such Person or division or line of business is engaged in the same or a
similar line of business as the Borrower and the Restricted Subsidiaries or
business reasonably related thereto or reasonable extensions thereof;

(b)all actions required, if any, to be taken with respect to such acquired or
newly formed Restricted Subsidiary under Section 5.09 shall have been taken or
shall be taken not later than ninety (90) days after such acquisition (subject
to extensions as agreed by the Administrative Agent in its sole discretion);

(c)the Borrower and the Restricted Subsidiaries are in compliance, on a
pro forma basis, with the covenants contained in Section 6.10 (including giving
effect to any Acquisition Holiday in effect at such time) recomputed as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, as if such acquisition (and any related
incurrence or repayment of Indebtedness, with any new Indebtedness being deemed
to be amortized over the applicable testing period in accordance with its terms)
had occurred on the first day of each relevant period for testing such
compliance and, if the aggregate consideration paid in respect of such
acquisition exceeds $30,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer or other executive
officer of the Borrower to such effect, together with, to the extent available,
all relevant financial information, statements and projections requested by the
Administrative Agent;

(d)in the case of an acquisition, merger or consolidation involving (I) the
Borrower, the Borrower is the surviving entity of any such merger and/or
consolidation and (II) any Restricted Subsidiary and not the Borrower, a
Restricted Subsidiary is the surviving entity of such merger and/or
consolidation; and

(e)if the Leverage Ratio immediately before or immediately after giving effect
(including giving effect on a pro forma basis) to such acquisition exceeds
(A)(i) the maximum Leverage Ratio permitted under Section 6.10(a) at such time
(including giving effect to any Acquisition Holiday in effect at such time)
minus (ii) 0.50 to (B) 1.00, based on the financial statements most recently
delivered pursuant to Section 5.01(a) or (b) (or, prior to the delivery of any
such financial statements, the most recent financial statements referred to in
Section 3.04), as applicable, the aggregate consideration paid for such
acquisition (including the assumption of any Indebtedness), when taken together
with the aggregate consideration paid for all other Permitted Acquisitions
during the applicable calendar year in which such acquisition is consummated,
shall not exceed $75,000,000 (it being understood and agreed that, for the
avoidance of doubt, any Permitted Acquisition made pursuant to the immediately
following proviso shall not be included for purposes of determining compliance
with the foregoing dollar limitation); provided, that no such dollar limitation
shall apply when the Leverage Ratio, immediately before and immediately after
giving effect (including giving effect on a pro forma basis) to such
acquisition, equals or is less than (A)(i) the maximum Leverage Ratio permitted
under Section 6.10(a) at such time (including giving effect to any Acquisition
Holiday in effect at such time) minus (ii) 0.50 to (B) 1.00, based on the
financial statements most recently delivered pursuant to Section 5.01(a) or (b)
(or, prior to the delivery of any such financial statements, the most recent
financial statements referred to in Section 3.04), as applicable.

23

 

--------------------------------------------------------------------------------

 

 

“Permitted Encumbrances” means:

(a)

Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;

(b)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s,
supplier’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 5.04;

(c)

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations;

(d)

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(e)

judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Restricted Subsidiary;

(g)

Liens arising by virtue of any contractual, statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit of cash and securities in favor of bank, other depository
institutions, and brokerage firms;

(h)

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods in
the ordinary course of business of the Borrower or any Restricted Subsidiary;
and

(i)

Liens in favor of collecting banks arising under Section 4-210 of the Uniform
Commercial Code.

“Permitted First Lien Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be equal and ratable with the Liens securing
the Secured Obligations, one or more customary intercreditor agreements, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent.

“Permitted Investments” means:

(a)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof;

(b)

marketable direct obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof
maturing within one

24

 

--------------------------------------------------------------------------------

 

 

year from the date of acquisition thereof and, at the time of acquisition,
having one of the two highest ratings obtainable from either S&P or Moody’s;

(c)

investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(d)

investments in certificates of deposit, banker’s acceptances and time deposits
maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(e)

fully collateralized repurchase agreements with a term of not more than thirty
(30) days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(f)

money market funds that (i) comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, (ii)  are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $2,500,000,000;

(g)

cash; and

(h)

other investments consistent with Borrower’s Investment Policy, as provided to
the Administrative Agent prior to the Effective Date.

“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Secured
Obligations, one or more customary intercreditor agreements, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pledge Subsidiary” means (i) each Domestic Subsidiary that is a Restricted
Subsidiary other than a Domestic Subsidiary that is a direct or indirect
subsidiary of a Foreign Subsidiary that is a CFC and (ii) each First Tier
Foreign Subsidiary that is a Restricted Subsidiary.

“Pounds Sterling” means the lawful currency of the United Kingdom.

25

 

--------------------------------------------------------------------------------

 

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent in its reasonable discretion) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent in its reasonable
discretion).  Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(a).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 2.22(e).

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.22(a).

“Refinancing Notes” means any secured or unsecured notes or loans issued by any
Loan Party (whether under an indenture, a credit agreement or otherwise) and the
Indebtedness represented thereby; provided that:

(i)

100% of the proceeds of such Refinancing Notes are used to permanently reduce
Loans and/or replace Commitments pursuant to Section 2.22 substantially
simultaneously with the issuance thereof;

(ii)

the principal amount (or accreted value, if applicable) of such Refinancing
Notes does not exceed the principal amount (or accreted value, if applicable) of
the aggregate portion of the Loans so reduced and/or the aggregate portion of
Commitments so replaced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses);

(iii)

the final maturity date of such Refinancing Notes is on or after the maturity
date of the Term Loans so reduced or the Revolving Commitments so replaced, as
applicable;

(iv)

the Weighted Average Life to Maturity of such Refinancing Notes is greater than
or equal to the Weighted Average Life to Maturity of the Term Loans so repaid;

(v)

the terms of such Refinancing Notes do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligations prior to the maturity date of
the Term Loans so reduced or the Revolving Commitments so replaced, as
applicable (other than (x) in the case of notes, customary offers to repurchase
or mandatory prepayment provisions upon a change of control, asset sale, event
of loss or change in applicable Tax law and customary acceleration rights after
an event of default and prepayment penalties or premiums and (y) in the case of
loans, prepayment penalties or premiums, customary amortization and mandatory
and voluntary prepayment provisions which are, when taken as a whole, consistent
in all material respects with, or not materially less favorable to the Borrower
and the Restricted

26

 

--------------------------------------------------------------------------------

 

 

Subsidiaries than, those applicable to the outstanding Term Loans and/or
Revolving Commitments, as the case may be, with such Indebtedness to provide
that any such mandatory prepayments as a result of asset sales or events of
loss, shall be allocated on a pro rata basis or a less than pro rata basis (but
not a greater than pro rata basis) with the other outstanding Term Loans);

(vi)

there shall be no obligor with respect thereto that is not a Loan Party after
giving effect thereto;

(vii)

if such Refinancing Notes are secured by an asset of any Restricted Subsidiary,
any Unrestricted Subsidiary or any Affiliate of the foregoing, the security
agreements relating to such assets shall not extend to any assets not
constituting Collateral after giving effect thereto and shall be no more
favorable to the secured party or parties in respect thereof, taken as a whole
(as reasonably determined by the Administrative Agent) than the Collateral
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent);

(viii)

if such Refinancing Notes are secured, such Refinancing Notes shall be secured
by all or a portion of the Collateral, but shall not be secured by any assets of
the Borrower or its Restricted Subsidiaries other than the Collateral;

(ix)

Refinancing Notes that are secured by Collateral shall be subject to the
provisions of a Permitted First Lien Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable (and in any event shall be subject
to a Permitted Junior Intercreditor Agreement if the Indebtedness being
Refinanced is secured on a junior lien basis to any of the Obligations); and

(x)

any Unrestricted Subsidiary shall be an “unrestricted subsidiary” under the
terms of any Refinancing Notes;

(xi)

all other terms applicable to such Refinancing Notes (other than provisions
relating to original issue discount, upfront fees, agency and similar fees,
prepayment penalties or premiums, interest rates and any other pricing terms
(which original issue discount, upfront fees, agency and similar fees,
prepayment penalties or premiums, interest rates and other pricing terms shall
not be subject to the provisions set forth in this clause (x)) taken as a whole,
shall (as reasonably determined by the Administrative Agent) be substantially
similar to, or not materially less favorable to the Borrower and its Restricted
Subsidiaries than, the terms, taken as a whole, applicable to the Term Loans so
reduced or the Revolving Commitments so replaced (except to the extent such
covenants and other terms apply solely to any period after the latest maturity
date applicable to any Loans or Commitments hereunder or are otherwise
reasonably acceptable to the Administrative Agent).

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Replacement Revolving Facility” shall have the meaning assigned to such term in
Section 2.22(c).

27

 

--------------------------------------------------------------------------------

 

 

“Replacement Revolving Commitments” shall have the meaning assigned to such term
in Section 2.22(c).

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.22(c).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.22(c).

“Required Lenders” means, subject to Section 2.23, at any time, Lenders having
Revolving Credit Exposures and unused Revolving Commitments representing more
than 50% of the sum of the Total Revolving Credit Exposure and unused Revolving
Commitments at such time; provided that, for purposes of declaring the Loans to
be due and payable pursuant to Article VII, and for all purposes after the Loans
become due and payable pursuant to Article VII or the Revolving Commitments
expire or terminate, then, as to each Revolving Lender, clause (a) of the
definition of Swingline Exposure shall only be applicable for purposes of
determining its Revolving Credit Exposure to the extent such Lender shall have
funded its participation in the outstanding Swingline Loans.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.

“Restricted Payment Requirements” means, with respect to any Restricted Payment
made by the Borrower or any Restricted Subsidiary in reliance upon Section
6.07(d), the following:

(a)no Event of Default has occurred and is continuing immediately prior to
making such Restricted Payment or would arise immediately after giving effect
(including giving effect on a pro forma basis) thereto; and

(b)there shall be (1) no dollar limit on Restricted Payments made when the
Leverage Ratio is less than or equal to 1.50 to 1.00 (without giving effect to
any Acquisition Holiday) immediately before and immediately after giving effect
(including giving effect on a pro forma basis) to such Restricted Payment (based
on the most recently delivered financial statements under Section 5.01(a) or (b)
(or, prior to the delivery of any such financial statements, the most recent
financial statements referred to in Section 3.04), as applicable), and (2) an
aggregate dollar limit of $50,000,000 per calendar year with respect to
Restricted Payments made when the Leverage Ratio exceeds 1.50 to 1.00 (without
giving effect to any Acquisition Holiday) immediately before and immediately
after giving effect (including giving effect on a pro forma basis) to such
Restricted Payment (based on the most recently delivered financial statements
under Section 5.01(a) or (b) (or, prior to the delivery of any such financial
statements, the most recent financial statements referred to in Section 3.04),
as applicable (it being understood and agreed that, for the avoidance of doubt,
any Restricted Payment made pursuant to clause (b)(1) above shall not be
included for purposes of determining compliance with this clause (b)(2)).

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans

28

 

--------------------------------------------------------------------------------

 

 

hereunder, expressed as an amount representing the maximum aggregate principal
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased, extended or replaced as provided under Section 2.20, 2.21 or 2.22
and (c) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The amount of each Lender’s Revolving
Commitment as of the Amendment No. 1 Effective Date is set forth on
Schedule 2.01, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  On the Effective Date, there is only one
Class of Revolving Commitments.  After the Effective Date, additional Classes of
Revolving Commitments may be added or created pursuant to Extension
Amendments,  Refinancing Amendments or Incremental Assumption Agreements and
other amendments in connection therewith.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, its LC Exposure and its Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.  Unless the context
otherwise requires, the term “Revolving Loans” shall include the Other Revolving
Loans.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or any other relevant sanctions authority, (b) any Person operating, organized
or resident in a Sanctioned Country, (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or any other relevant
sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or

29

 

--------------------------------------------------------------------------------

 

 

grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (a) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (b) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Restricted Subsidiary of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (c) each Lender and Affiliate of such Lender in respect of Swap
Agreements and Banking Services Agreements entered into with such Person by the
Borrower or any Restricted Subsidiary, (d) each indemnified party under
Section 9.03 in respect of the obligations and liabilities of the Borrower to
such Person hereunder and under the other Loan Documents, and (e) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.

“Security Agreement” means the Pledge and Security Agreement (including any and
all supplements thereto), dated as of the date hereof, between the Loan Parties
and the Collateral Agent, for the benefit of the Agents and the Secured Parties,
and any other pledge or security agreement entered into after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.

“Securities Act” means the United States Securities Act of 1933.

“Solvent” means, in reference to any Person, (a) the fair value of the assets of
such Person and its Subsidiaries, taken as a whole, at a fair valuation, will
exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of such Person and its
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person and its Subsidiaries, taken as a
whole, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(d) such Person and its Subsidiaries, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Restricted Subsidiaries,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, to the Lenders or any of their Affiliates under any Swap Agreement or
any Banking Services Agreement.

“specified currency” shall have the meaning assigned to such term in
Section 2.24.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves)

30

 

--------------------------------------------------------------------------------

 

 

expressed as a decimal established by the Board to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Restricted Domestic Subsidiary that
is a party to the Subsidiary Guaranty.  The Subsidiary Guarantors on the
Effective Date are identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, as amended, restated, supplemented or otherwise
modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Borrower or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

31

 

--------------------------------------------------------------------------------

 

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) the aggregate principal amount of all Swingline Loans made by such Lender as
a Swingline Lender outstanding at such time (less the amount of participations
funded by the other Revolving Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swiss Francs” means the lawful currency of Switzerland.

“Syndication Agent” means Wells Fargo Bank, National Association in its capacity
as syndication agent for the credit facility evidenced by this Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Commitments” means, collectively, (a) Incremental Term Loan
Commitments and (b) commitments to make Refinancing Term Loans.

“Term Loans” means, collectively, (a) Incremental Term Loans, (b) Other Term
Loans, (c) Extended Term Loans and (d) Refinancing Term Loans.

“Total Revolving Credit Exposure” means the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that, clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Revolving Lenders shall have
funded their respective participations in the outstanding Swingline Loans.

“Transactions” means (a) the refinancing of the Indebtedness of the Borrower
evidenced by the Existing Credit Agreement, (b) the execution, delivery and
performance by the Loan Parties of this Agreement and the other Loan Documents,
(c) the borrowing of Loans and other credit extensions and the use of the
proceeds thereof, (d) the payment of fees, commissions, transaction costs and
expenses incurred in connection with each of the foregoing and (e) the issuance
of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York or any other state the laws of
which are required to be applied in connection with the issue of perfection of
security interests.

32

 

--------------------------------------------------------------------------------

 

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

“Unrestricted Cash” shall mean, as of any date, 100% of the unrestricted cash
maintained by the Borrower or any of its Domestic Subsidiaries that are
Restricted Subsidiaries in accounts located in the United States and that are
not subject to any Liens at such time (other than Liens permitted pursuant to
Section 6.02(a), Junior Liens and Liens described in clause (g) of the
definition of “Permitted Encumbrance”).

“Unrestricted Subsidiary” means any Subsidiary formed or acquired after the
Effective Date that is designated as such by the board of directors (or
equivalent governing body) of the Borrower in accordance with Section 5.10 and
each Subsidiary of such designated Subsidiary, in each case, until such Person
ceases to be an Unrestricted Subsidiary of the Borrower in accordance with
Section 5.10 or ceases to be a Subsidiary of the Borrower.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

SECTION 1.03.Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and

33

 

--------------------------------------------------------------------------------

 

 

“including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders and decrees, of
all Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended and restated, supplemented
and/or otherwise modified (subject to any restrictions on such amendments,
restatements, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, restated, amended and restated,
supplemented and/or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04.Accounting Terms; GAAP; Pro Forma Calculations

.  (a)  Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision  amended in
accordance herewith.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Restricted Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) without giving effect to any changes in GAAP occurring
after the Effective Date, the effect of which would be to cause leases which
would be treated as operating leases under GAAP as of the Effective Date to be
treated as capital leases under GAAP.

(b)  All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first

34

 

--------------------------------------------------------------------------------

 

 

day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, the most recent financial statements referred to in
Section 3.04), as applicable, and, to the extent applicable, to the historical
earnings and cash flows associated with the assets acquired or disposed of (but
without giving effect to any synergies or cost savings) and any related
incurrence or reduction of Indebtedness, all in accordance with Article 11 of
Regulation S-X under the Securities Act. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

SECTION 1.05.Status of Obligations

.  In the event that the Borrower or any other Loan Party shall at any time
issue or have outstanding any Subordinated Indebtedness, the Borrower shall take
or cause such other Loan Party to take all such actions as shall be necessary to
cause the Secured Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Administrative Agent on behalf of the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.  Without
limiting the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Administrative Agent on behalf of
the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

SECTION 1.06.Interest Rates

.  The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBO Rate” or with
respect to any comparable or successor rate thereto, or replacement rate
therefor.

ARTICLE II

The Credits

SECTION 2.01.Revolving Commitments

.  Subject to the terms and conditions set forth herein, each Revolving Lender
(severally and not jointly) agrees to make Revolving Loans to the Borrower in
Dollars from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Commitment or (b) subject to Section
2.04, the Dollar Amount of the Total Revolving Credit Exposure exceeding the
Aggregate Revolving Commitment.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

SECTION 2.02.Loans and Borrowings

.  (a) Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Type and Class made by the applicable
Lenders ratably in accordance with their respective Commitments of such
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.  Any Swingline Loan
shall be made in accordance with the procedures as set forth in Section 2.05.

35

 

--------------------------------------------------------------------------------

 

 

(b)Subject to Section 2.14, each Borrowing (other than a Swingline Loan) shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (and in the case of an Affiliate,
the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$250,000 and not less than $500,000.  At the time that each ABR Borrowing is
made (other than a Swingline Loan), such Borrowing shall be in an aggregate
amount that is an integral multiple of $250,000 and not less than $500,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Revolving Commitment or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.06(e).  Each Swingline Loan shall be in an amount that is an
integral multiple of $250,000 and not less than $500,000.  Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten (10) Eurodollar Borrowings
outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.Requests for Borrowings

.  To request a Borrowing (other than Swingline Loans), the Borrower shall
notify the Administrative Agent of such request by submitting a Borrowing
Request (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such Borrowing Request shall be irrevocable and shall be signed by a Financial
Officer of the Borrower.  Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)the aggregate principal amount and Class of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each

36

 

--------------------------------------------------------------------------------

 

 

applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

SECTION 2.04.Determination of Dollar Amounts

.  The Administrative Agent will determine the Dollar Amount of:

(a)the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(b)all outstanding Letter of Credits and LC Disbursements on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a) and (b) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05.Swingline Loans

  (a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, the Swingline Lender agrees to make Swingline
Loans in Dollars to the Borrower in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000, (ii) the Swingline Lender’s
Revolving Credit Exposure exceeding its Revolving Commitment, or (iii) the Total
Revolving Credit Exposure exceeding the Aggregate Revolving Commitment; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

(b)To request a Swingline Loan, the Borrower shall submit a written notice to
the Administrative Agent of such request by telecopy or electronic mail, not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be in a form approved by the Administrative Agent
in its reasonable discretion, shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower.  The Swingline Lender
shall make each Swingline Loan available to the Borrower by means of a credit to
the general deposit account of the Borrower with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the applicable
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such

37

 

--------------------------------------------------------------------------------

 

 

payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

(d)The Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender (in each case, not to be unreasonably withheld,
delayed or conditioned).  The Administrative Agent shall notify the Revolving
Lenders of any such replacement of the Swingline Lender.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a).  From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all of the rights and obligations
of the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

(e)Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Revolving Lenders, in which case, the Swingline Lender shall be replaced in
accordance with Section 2.05(d) above.

SECTION 2.06.Letters of Credit

.  (a) General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Agreed
Currencies as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall
control.  Notwithstanding anything herein to the contrary, no Issuing Bank shall
have any obligation hereunder to issue, and shall not issue, any Letter of
Credit the proceeds of which would be made available to any Person (i) to fund
any activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions,
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement or (iii) in any manner that would result in a violation
of one or more policies of the Issuing Bank

38

 

--------------------------------------------------------------------------------

 

 

applicable to letters of credit generally.  The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by an Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i)
subject to Section 2.04, the Dollar Amount of the LC Exposure shall not exceed
$10,000,000, (ii) with respect to each Issuing Bank, subject to Section 2.04,
(x) the aggregate undrawn Dollar Amount of all outstanding Letters of Credit
issued by such Issuing Bank at such time plus (y) the aggregate Dollar Amount of
all LC Disbursements made by such Issuing Bank that have not yet been reimbursed
by or on behalf of the Borrower at such time shall not exceed the Letter of
Credit Commitment of such Issuing Bank, (iii) subject to Section 2.04, no
Revolving Lender’s Dollar Amount of Revolving Credit Exposure shall exceed its
Revolving Commitment, and (iv) subject to Section 2.04, the Dollar Amount of the
Total Revolving Credit Exposure shall not exceed the Aggregate Revolving
Commitment.  The Borrower may, at any time and from time to time, increase or
reduce the Letter of Credit Commitment of any Issuing Bank pursuant to the
definition of Letter of Credit Commitment; provided that the Borrower shall not
reduce the Letter of Credit Commitment of any Issuing Bank if, after giving
effect of such reduction, the conditions set forth in clauses (i) through (iv)
above shall not be satisfied.

(c)Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date;
provided that, any Letter of Credit with a one-year tenor may provide for the
automatic renewal thereof for additional one-year periods (which shall in no
event extend beyond the date referred to in clause (ii) above); provided further
that, any Letter of Credit may extend beyond the date referred to in clause (ii)
above if such Letter of Credit is cash collateralized, no later than thirty (30)
days prior to the Maturity Date, in an amount equal to 105% of the face amount
of such Letter of Credit in accordance with Section 2.06(j) hereof and on terms
and conditions reasonably acceptable to the applicable Issuing Bank and the
Administrative Agent.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing

39

 

--------------------------------------------------------------------------------

 

 

Bank or the Revolving Lenders, such Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of such Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date such Issuing
Bank made such LC Disbursement (or if the Issuing Bank shall so elect in its
reasonable discretion by notice to the Borrower, in such other Agreed Currency
which was paid by the Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 12:00 noon, Local Time, on the
date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in, subject to Section 2.04,
the Dollar Amount of such LC Disbursement and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan.  If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse such Issuing Bank for
any LC Disbursement (other than the funding of Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.  If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, such Issuing Bank or the relevant Lender
or (y) reimburse each LC Disbursement made in such Foreign Currency in Dollars,
in an amount equal to the Dollar Amount, calculated using the applicable
Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.

40

 

--------------------------------------------------------------------------------

 

 

(f)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse such Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination applicable to any Letters of Credit.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, such Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy or electronic mail) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement.

(h)Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable, at the rate per
annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurodollar Revolving Loans) and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of such Issuing Bank, except
that interest accrued

41

 

--------------------------------------------------------------------------------

 

 

on and after the date of payment by any Revolving Lender pursuant to paragraph
(e) of this Section to reimburse such Issuing Bank shall be for the account of
such Lender to the extent of such payment.

(i)Replacement and Resignation of Issuing Bank.  

(i)Any Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of an Issuing Bank.  At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(ii)Subject to the appointment and acceptance of a successor Issuing Bank, the
any Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Revolving
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(i) above.

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Borrower is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII.  For the purposes of
this paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Borrower.  The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by
Section 2.11(b).  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the Administrative Agent a security interest in the LC Collateral
Account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse any applicable Issuing Bank (ratably in the
case of more than one Issuing Bank) for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement

42

 

--------------------------------------------------------------------------------

 

 

obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure  representing greater than 50% of the total LC
Exposure), be applied to satisfy other Secured Obligations.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.

(k)Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) promptly following the end of each calendar month, the aggregate amount of
Letters of Credit issued by it and outstanding at the end of such month, (ii) on
or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letter of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any payment under any Letter of Credit, the date of such payment under
such Letter of Credit and the amount of such payment, (iv) on any Business Day
on which the Borrower fails to reimburse any payment under any Letter of Credit
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such payment and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.

SECTION 2.07.Funding of Borrowings

.  (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.05.  Except in
respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the funds so received in the aforesaid
account of the Administrative Agent to an account of the Borrower maintained
with the Administrative Agent in New York City or Chicago and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the applicable Issuing
Bank.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to the applicable Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

43

 

--------------------------------------------------------------------------------

 

 

SECTION 2.08.Interest Elections

.  (a) Each Borrowing (other than a Swingline Loan) initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type and Class resulting from such election to be made on the effective date
of such election.  Each such Interest Election Request shall be irrevocable and
shall be signed by a Financial Officer of the Borrower.  Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) elect an Interest Period for Eurodollar Loans that does not
comply with Section 2.02(d), (ii) convert any Borrowing to a Borrowing of a Type
not available under the Class of Commitments pursuant to which such Borrowing
was made or (iii) convert any Borrowing to a Borrowing of a different Class.

(c)Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e)If the Borrower fails to deliver an Interest Election Request with respect to
a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period, such Borrowing shall remain a Eurodollar Borrowing with
the same Interest Period applicable to the respective Eurodollar Borrowing for
the Interest Period then ended.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower,

44

 

--------------------------------------------------------------------------------

 

 

then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

SECTION 2.09.Termination and Reduction of Commitments

.  (a) Unless previously terminated, the Revolving Commitments shall terminate
on the Maturity Date.

(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the Total
Revolving Credit Exposure would exceed the Aggregate Revolving Commitment.

(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked or
delayed by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments of any Class shall be
permanent.  Each reduction of the Commitments of any Class shall be made ratably
among the Lenders holding such Commitments in accordance with their respective
Commitments of such Class.

SECTION 2.10.Repayment of Loans; Evidence of Debt

.  (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
fifth Business Day after such Swingline Loan is made; provided that,
notwithstanding anything to the contrary contained herein, on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in the Register established
and maintained in accordance with the provisions of Section 9.04(b)(iv) in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein;

45

 

--------------------------------------------------------------------------------

 

 

provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
Obligations.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form reasonably
acceptable to the Administrative Agent and the Borrower.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form.

SECTION 2.11.Prepayment of Loans

.  (a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty, subject to
prior notice in accordance with the provisions of this Section 2.11(a).  The
Borrower shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by written notice (promptly followed
by telephonic confirmation of such request) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three (3) Business Days before the date of prepayment, (ii) in
the case of prepayment of an ABR Borrowing, not later than 1:00 p.m., New York
City time, one (1) Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments of any
Class as contemplated by Section 2.09, then such notice of prepayment may be
revoked or delayed if such notice of termination is revoked or delayed in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the applicable
Lenders of the contents thereof.  Each partial prepayment of any Borrowing of
any Class shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type and Class as provided in
Section 2.02.  Each prepayment of a Borrowing of any Class shall be applied
ratably to the Loans of such Class included in the prepaid
Borrowing.  Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments, if any,
pursuant to Section 2.16.  If at any time the sum of the aggregate principal
amount of the Dollar Amount of all of the Revolving Credit Exposures exceeds the
Aggregate Revolving Commitment, the Borrower shall immediately repay Borrowings,
or cash collateralize LC Exposure, in an account with the Administrative Agent
pursuant to Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to cause the aggregate principal Dollar Amount of all Revolving
Credit Exposures to be less than or equal to the Aggregate Revolving Commitment.

(b)The Borrower shall apply all proceeds from any issuance or incurrence of
Refinancing Notes, Refinancing Term Loans and Replacement Revolving Commitments
(other than solely by means of extending or renewing then existing Refinancing
Notes, Refinancing Term Loans and Replacement Revolving Commitments without
resulting in any proceeds), no later than three (3) Business Days after the date
on which such Refinancing Notes, Refinancing Term Loans and Replacement
Revolving Commitments are issued or incurred, to prepay Term Loans and/or
terminate Revolving Commitments being refinanced in accordance with Section 2.22
and the definition of “Refinancing Notes” (as applicable).

SECTION 2.12.Fees

.  (a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Applicable
Rate on the Available Revolving Commitment of such Lender during the period from
and including the Effective Date to but excluding the date on which the
Revolving Commitment of such Lender terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Revolving Commitment
terminates, then such commitment fee shall continue to accrue on the daily
amount of such Lender’s

46

 

--------------------------------------------------------------------------------

 

 

Revolving Credit Exposure from and including the date on which its Revolving
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure.  Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any commitment
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
issued and outstanding Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily Dollar Amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure and (ii) to each
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
per annum separately agreed between the Borrower and the applicable Issuing Bank
on the average daily Dollar Amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by such Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as such Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third (3rd) Business Day following such last day, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to any Issuing
Bank pursuant to this paragraph shall be payable within ten (10) days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  Participation fees and
fronting fees in respect of Letters of Credit denominated in Dollars shall be
paid in Dollars, and participation fees and fronting fees in respect of Letters
of Credit denominated in a Foreign Currency shall be paid in such Foreign
Currency.

(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d)All fees payable hereunder or in connection therewith shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to an
Issuing Bank, in the case of fees payable to it) for distribution to the
applicable parties.  Fees paid shall not be refundable under any circumstances.

SECTION 2.13.Interest

.  (a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

47

 

--------------------------------------------------------------------------------

 

 

(c)Notwithstanding the foregoing, (i) during the occurrence and continuance of
any Event of Default described in paragraph (a), (h), (i), or (j) of Article
VII, such overdue amount shall bear interest, after as well as before judgment,
at a rate per annum equal to (x) in the case of overdue principal of any Loan,
2% plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (y) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section and
(ii) during the occurrence and continuance of any other Event of Default, the
Administrative Agent, at the direction of the Required Lenders, may, at its
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for reductions in interest
rates), declare that (x) all Loans shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (y) in the case of any other amount outstanding hereunder, such
amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.

(d)Accrued interest on each Loan of any Class shall be payable in arrears on
each Interest Payment Date for such Loan and on the Maturity Date (or, if
earlier, upon termination of the Commitments of such Class); provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14.Alternate Rate of Interest

.  (a)

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or other electronic communication as promptly
as practicable thereafter and, until the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and any such Eurodollar Borrowing shall be repaid on the
last day of the then current Interest Period applicable thereto and (B) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

48

 

--------------------------------------------------------------------------------

 

 

(b)If at any time the Administrative Agent determines in its reasonable
discretion (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) of the foregoing paragraph have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(i) of the foregoing paragraph have not
arisen but either (A) the supervisor for the administrator of the LIBO Screen
Rate has made a public statement that the administrator of the LIBO Screen Rate
is insolvent (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (B) the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (C) the supervisor for the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published or (D)
the supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate); provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.14(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (y) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.

SECTION 2.15.Increased Costs

.  (a) If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating

49

 

--------------------------------------------------------------------------------

 

 

in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender, such Issuing Bank or such other
Recipient hereunder, whether of principal, interest or otherwise, then the
Borrower will pay to such Lender, such Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, such Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b)If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16.Break Funding Payments

.  In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default or as a result of any prepayment pursuant to
Section 2.11), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked or extended under Section 2.11 and is revoked or extended in accordance
therewith but not including any such failure that results from a notice under
Section 2.14) or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at

50

 

--------------------------------------------------------------------------------

 

 

the commencement of such period, for deposits in Dollars of a comparable amount
and period from other banks in the eurodollar market.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.17.Taxes

.  (a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b)Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Loan Parties.  The Loan Parties shall indemnify each
Recipient, within 10 days after receipt of a written demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate setting forth
in reasonable detail the amount and type of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the

51

 

--------------------------------------------------------------------------------

 

 

Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)  in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent

52

 

--------------------------------------------------------------------------------

 

 

shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) an executed IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon

53

 

--------------------------------------------------------------------------------

 

 

the request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h)Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)Defined Terms.  For purposes of this Section 2.17, the term “applicable law”
includes FATCA.

SECTION 2.18.Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

.

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 1:00 p.m., New York City
time and (ii) in the case of payments denominated in a Foreign Currency,
1:00 p.m., Local Time, in the city of the Administrative Agent’s Eurodollar
Payment Office for such currency, in each case on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603, or, in the case of a Credit Event denominated
in a Foreign Currency, the Administrative Agent’s Eurodollar Payment Office for
such currency, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments hereunder shall be made in
Dollars.  Notwithstanding the foregoing provisions of this Section, if, after
the making of any Credit Event in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.

54

 

--------------------------------------------------------------------------------

 

 

(b)Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied, subject to the provisions of any applicable Intercreditor
Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Banks from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
(other than any Unliquidated Obligations) due to the Administrative Agent or any
Lender by the Borrower.  Notwithstanding the foregoing, amounts received from
any Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party.  Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless an Event of Default is in
existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurodollar Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the Borrower shall pay the break
funding payment required in accordance with Section 2.16.  The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.

(c)To the extent agreed by the Administrative Agent and the Borrower (in its
sole discretion), all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents, may be paid from the proceeds of Borrowings
made hereunder whether made following a request by the Borrower pursuant to
Section 2.03 or a deemed request as provided in this Section or may be deducted
from any deposit account of the Borrower maintained with the Administrative
Agent.  Subject to the immediately preceding sentence, the Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans) and that
all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03 or 2.05, as applicable and (ii) the Administrative Agent to charge
any deposit account of the Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

(d)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of any Class or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class and participations in LC
Disbursements and Swingline Loans and accrued interest thereon, as the case may
be, than the proportion received by any other similarly situated Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of such Class and participations in LC
Disbursements and Swingline Loans of other Lenders, as the case may be, to the
extent necessary so that the benefit of all such payments shall be shared by all
such applicable Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans of such Class and
participations in LC Disbursements and Swingline Loans, as the case may be;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the

55

 

--------------------------------------------------------------------------------

 

 

purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(f)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

SECTION 2.19.Mitigation Obligations; Replacement of Lenders

.  (a) If any Lender requests compensation under Section 2.15, or the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then, at the request of the Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, or otherwise mitigate such
circumstances, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)If (i) any Lender requests compensation under Section 2.15, (ii) the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments

56

 

--------------------------------------------------------------------------------

 

 

pursuant to Sections 2.15 or 2.17) and obligations under the Loan Documents to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent (which consent shall not
unreasonably be withheld delayed or conditioned) of the Administrative Agent
(and if a Revolving Commitment is being assigned, the Issuing Banks and the
Swingline Lender), in each case to the extent that such consent would be
required for such assignment pursuant to Section 9.04, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Notwithstanding anything to the contrary in this Agreement, in
no event shall break funding payments, if any, pursuant to Section 2.16 be due
and payable to any such assignor.

SECTION 2.20.Incremental Commitments

.

(a)The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and/or Incremental Revolving
Commitments, as applicable, in an amount not to exceed the Incremental Amount
available at the time such Incremental Term Loans are funded or Incremental
Revolving Commitments are established from one or more Incremental Term Lenders
and/or Incremental Revolving Lenders (which, in each case, may include any
existing Lender, but shall be required to be Persons which would qualify as
assignees of a Lender in accordance with Section 9.04) willing to provide such
Incremental Term Loans and/or Incremental Revolving Commitments, as the case may
be, in their sole discretion, all of the proceeds of which shall be used for
working capital and general corporate purposes and for the payment of fees and
expenses in connection with such Incremental Term Loan Commitments and/or
Incremental Revolving Commitments; provided that each Incremental Revolving
Lender providing a commitment to make revolving loans shall, to the extent the
same would be required for an assignment under Section 9.04, be subject to the
approval of the Administrative Agent, the Issuing Banks and the Swingline Lender
(which approvals shall not be unreasonably withheld, conditioned or
delayed).  Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments and/or Incremental Revolving Commitments being requested (which
shall be in a minimum amount of $25,000,000, or equal to the remaining
Incremental Amount or, in each case, such lesser amount approved by the
Administrative Agent), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Commitments are requested to become
effective and (iii) in the case of Incremental Term Loan Commitments, whether
such Incremental Term Loan Commitments are to be (x) commitments to make the
initial Incremental Term Loans hereunder or term loans with terms identical to
(and which shall together with any then outstanding Incremental Term Loans, as
applicable, form a single Class of) the then initial Incremental Term Loans (if
any) or (y) commitments to make term loans with pricing, maturity, amortization,
participation in mandatory prepayments, prepayment premiums and penalties and/or
other terms different from the then outstanding Incremental Term Loans (if any)
(“Other Incremental Term Loans”).

(b)The Borrower and each Incremental Term Lender and/or Incremental Revolving
Lender shall execute and deliver to the Administrative Agent an Incremental
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Loan Commitment of
such Incremental Term Lender and/or Incremental Revolving Commitment of such
Incremental Revolving Lender.  Each Incremental Assumption Agreement shall
specify the terms of the applicable Incremental Term Loans and/or Incremental
Revolving Commitments; provided, that:

57

 

--------------------------------------------------------------------------------

 

 

(i)any (x) commitments to make additional Incremental Term Loans (as opposed to
Other Incremental Term Loans) shall have the same terms as the then outstanding
Incremental Term Loans, and shall form part of the same Class of Incremental
Term Loans and (y) Incremental Revolving Commitments shall have the same terms
as the then outstanding Class of Revolving Commitments (or, if more than one
Class of Revolving Commitments is then outstanding, the Revolving Commitments
with the then latest maturity date) and shall require no scheduled amortization
or mandatory commitment reduction prior to the latest maturity date applicable
to the Commitments or Loans of any Class hereunder;

(ii)the Incremental Term Loans (other than the Other Incremental Term Loans),
unless agreed to by any such Other Incremental Term Loan Lenders, incurred
pursuant to clause (a) of this Section 2.20 shall rank equally and ratably in
right of security with the existing Loans;

(iii)the final maturity date of any such Incremental Term Loans (other than
Other Incremental Term Loans) shall be no earlier than the latest maturity date
applicable to the Commitments or Loans of any Class hereunder and in effect at
the date of incurrence of such Incremental Term Loans (but may have amortization
and customary prepayments prior to such date) and, except as to pricing,
prepayment premiums and penalties, amortization, final maturity date and
participation in mandatory prepayments (which shall, subject to the other
clauses of this proviso, be determined by the Borrower and the applicable
Incremental Term Lenders in their sole discretion), shall have (x) substantially
the same terms as the Revolving Loans (in the case of the initial Incremental
Term Loans) or the initial Incremental Term Loans or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent; provided that
(i) if the interest rate margins in respect of any Incremental Term Loans
incurred on or prior to the date that is twelve (12) months after the Effective
Date (determined with reference to each pricing tier of any applicable pricing
grid) exceeds the interest rate margins for any other Incremental Term Loans
outstanding at such time (the “Existing Incremental Term Loans”) (as reasonably
determined by the Administrative Agent) by more than 0.50%, then the interest
rate margins for the Existing Incremental Term Loans shall be increased
(including by way of inclusion of a pricing grid) so that the interest rate
margins in respect of such Existing Incremental Term Loans are equal to the
interest rate margins for such Incremental Term Loans minus 0.50% (determined at
each level of each applicable pricing grid); provided further that in
determining the interest rate margin(s) applicable to each Incremental Term Loan
and the interest rate margin(s) for the Existing Incremental Term Loans,
(1) original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders under
such Incremental Term Loans or the Existing Incremental Term Loans in each case
in the initial primary syndication thereof shall be included (with OID being
equated to interest based on assumed four-year life to maturity, or, if the
remaining life to maturity is less than four years, based on the actual Weighted
Life to Maturity), (2) customary arrangement, underwriting, commitment or any
similar fees payable to any arranger (or its affiliates) in connection with the
Incremental Term Loans or to one or more arrangers (or their affiliates) of any
Existing Incremental Term Loans shall be excluded and (3) if the Incremental
Term Loans include an interest rate floor greater than the applicable interest
rate floor under the Existing Incremental Term Loans, such differential between
interest rate floors shall be equated to the applicable interest rate margin for
purposes of determining whether an increase to the interest rate margin under
the Existing Incremental Term Loans shall be required, but only to the extent an
increase in the interest rate floor in the Existing Incremental Term Loans would
cause an increase in the interest rate then in effect thereunder, and in such
case the interest rate floor (but not the interest rate margin) applicable to
the Existing Incremental Term Loans shall be increased to the extent of such
differential between interest rate floors;

58

 

--------------------------------------------------------------------------------

 

 

(iv)the Weighted Average Life to Maturity of any such Other Incremental Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans with the longest remaining Weighted Average Life to Maturity,

(v)the Borrower shall be in compliance immediately prior to and after giving
effect (including giving effect on a pro forma basis) to the incurrence of such
Incremental Facility and the use of proceeds thereof with the financial
covenants set forth in Section 6.10 (without giving effect to any Acquisition
Holiday) as of the last day of the fiscal quarter most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04), as applicable;

(vi) there shall be no borrower (other than the Borrower) or guarantor (other
than the Loan Parties) in respect of any Incremental Term Loan Commitments or
Incremental Revolving Commitments;

(vii)any Unrestricted Subsidiary shall be an “unrestricted subsidiary” under the
terms of any Incremental Facility; and

(viii)Incremental Term Loans and Incremental Revolving Commitments shall not be
secured by any asset of the Borrower or its Restricted Subsidiaries other than
the Collateral;

Each party hereto hereby agrees that, concurrently with the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments and/or Incremental Revolving Commitments
evidenced thereby as provided for in Section 9.02(f).  Any amendment to this
Agreement or any other Loan Document that is necessary to effect the provisions
of this Section 2.20 and any such collateral and other documentation shall be
deemed “Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld, conditioned or delayed), but without the consent of any other Party,
and furnished to the other parties hereto.

(c)Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Commitment shall become effective under this Section 2.20
unless (i) no Event of Default shall exist; (ii) the representations and
warranties of the Borrower set forth in this Agreement shall be true and correct
in all material respects (or in all respects if the applicable representation
and warranty is qualified by materiality or Material Adverse Effect), except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (or in all respects if the applicable
representation and warranty is qualified by materiality or Material Adverse
Effect) as of such earlier date, in each case on or as of the date of incurrence
of such Incremental Term Loan Commitment or Incremental Revolving Commitment;
provided that, notwithstanding the foregoing, in the event that the tranche of
Incremental Term Loans is used to finance a Permitted Acquisition or other
investment permitted hereby, the foregoing shall be limited such that (x) the
availability of such Incremental Term Loans shall only be subject to the
accuracy of customary “specified representations” and those representations of
the seller or the target company (as applicable) included in the acquisition or
other purchase agreement related to such Permitted Acquisition or other
investment permitted hereby (each a “Purchase Agreement”) that are material to
the interests of the Lenders and only to the extent that the Borrower or its
applicable Subsidiary has the right to terminate its obligations under such
Purchase Agreement as a result of a failure of such representations to be true
and correct in all material respects (or in all respects if the applicable
representation and warranty is qualified by materiality or Material Adverse
Effect) as of the date of the applicable Purchase Agreement; and (y) and

59

 

--------------------------------------------------------------------------------

 

 

no Event of Default shall have occurred and be continuing as of the date of the
applicable Purchase Agreement; and (iii) the Administrative Agent shall have
received customary documents and legal opinions consistent with those delivered
on the Effective Date as to such matters as are reasonably requested by the
Administrative Agent.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Assumption Agreement.

(d)Any Person providing a Term Loan Commitment or Incremental Revolving
Commitment pursuant to this Section 2.20 that is not an existing Lender shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other information as shall be reasonably necessary for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

(e)Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Incremental Term Loans), when
originally made, are included in each Borrowing of the outstanding applicable
Class of Term Loans on a pro rata basis, and (ii) all Revolving Loans in respect
of Incremental Revolving Commitments, when originally made, are included in each
Borrowing of the applicable Class of outstanding Revolving Loans on a pro rata
basis.  The Borrower agrees that Section 2.16 shall apply to any conversion of
Eurodollar Loans to ABR Loans reasonably required by the Administrative Agent to
effect the foregoing.

SECTION 2.21.Extensions of Loans and Commitments

.

(a)Notwithstanding anything to the contrary in this Agreement, including Section
2.18(d) (which provisions shall not be applicable to this Section 2.21),
pursuant to one or more offers made from time to time by the Borrower to all
Lenders of any Class of Term Loans and/or Revolving Commitments on a pro rata
basis (based, in the case of an offer to the Lenders under any Class of Term
Loans, on the aggregate outstanding Term Loans of such Class and, in the case of
an offer to the Lenders holding any Class of Revolving Commitments, on the
aggregate outstanding Revolving Commitments of such Class, as applicable), and
on the same terms to each such Lender (“Pro Rata Extension Offers”), the
Borrower is hereby permitted to consummate transactions with individual Lenders
that agree to such transactions from time to time to extend the maturity date of
such Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans and/or adding or increasing any prepayment penalties or
premiums).  For the avoidance of doubt, the reference to “on the same terms” in
the preceding sentence shall mean, (i) in the case of an offer to the Lenders
under any Class of Term Loans, that all of the Term Loans of such Class are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable with respect to such extension are the same and (ii) in
the case of an offer to the Lenders holding any Class of Revolving Commitments,
that all of the Revolving Commitments of such Class are offered to be extended
for the same amount of time and that the interest rate changes and fees payable
with respect to such extension are the same.  Any such extension (an
“Extension”) agreed to between the Borrower and any such Lender (an “Extending
Lender”) will be established under this Agreement by implementing an Other Term
Loan for such Lender if such Lender is extending an existing Term Loan (such
extended Term Loan, an “Extended Term Loan”) or an Other Revolving Commitment
for such Lender if such Lender is extending an existing Revolving Commitment
(such extended Revolving Commitment, an “Extended Revolving Commitment,” and any
Revolving Loan made pursuant to such Extended Revolving Commitment, an “Extended
Revolving Loan”).  Each Pro Rata Extension Offer shall specify the date on which
the Borrower proposes that the Extended Term Loan shall be made or the proposed
Extended Revolving Commitment shall become effective, which shall be a date not
earlier than

60

 

--------------------------------------------------------------------------------

 

 

ten (10) Business Days after the date on which notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion).

(b)The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent, but without the consent of any other Person, an amendment
to this Agreement (an “Extension Amendment”) and such other documentation as the
Administrative Agent shall reasonably specify as necessary to evidence the
Extended Term Loans and/or Extended Revolving Commitments of such Extending
Lender.  Each Extension Amendment shall specify the terms of the applicable
Extended Term Loans and/or Extended Revolving Commitments; provided that:

(i)except as to interest rates, fees, prepayment penalties and premiums and any
other pricing terms, amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the Borrower and set forth in the Pro
Rata Extension Offer) or terms only applicable after the latest maturity date of
any other Loans or Commitments, the Extended Term Loans shall have (x) the same
terms as the existing Class of Term Loans from which they are extended or
(y) such other terms as shall be reasonably satisfactory to the Administrative
Agent;

(ii)the final maturity date of any Extended Term Loans shall be no earlier than
the latest maturity date applicable to any other Loans or Commitments hereunder
and in effect on the date of incurrence;

(iii)the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Class of
Term Loans to which such offer relates;

(iv)except as to interest rates, fees, prepayment penalties and premiums and any
other pricing terms and final maturity (which shall be determined by the
Borrower and set forth in the Pro Rata Extension Offer) or terms only applicable
after the latest maturity date of any other Loans or Commitments, any Extended
Revolving Commitment shall have (x) the same terms as the existing Class of
Revolving Commitments from which they are extended or (y) have such other terms
as shall be reasonably satisfactory to the Administrative Agent and, in respect
of any other terms that would affect the rights or duties of any Issuing Bank or
the Swingline Lender, such terms as shall be reasonably satisfactory to such
Issuing Bank or the Swingline Lender, as the case may be; and

(v)any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not a greater than pro rata basis) than the other
outstanding Term Loans in any mandatory prepayment hereunder.  Upon the
effectiveness of any Extension Amendment, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Term Loans and/or Extended Revolving Commitments evidenced thereby
as provided for in Section 9.02(f).

Any such deemed amendment may be memorialized in writing by the Administrative
Agent with the Borrower’s consent (not to be unreasonably withheld, conditioned
or delayed), but without the consent of any other Person, and furnished to the
other parties hereto.  If provided in any Extension Amendment with respect to
any Extended Revolving Commitments, and with the consent of each Issuing Bank
and the Swingline Lender, participations in Letters of Credit and Swingline
Loans shall be reallocated to lenders holding such Extended Revolving
Commitments in the manner specified in such Extension Amendment, including upon
effectiveness of such Extended Revolving Commitment or upon or prior to the
maturity date for any Class of Revolving Commitments.

61

 

--------------------------------------------------------------------------------

 

 

(c)Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Commitment will be automatically designated an
Extended Revolving Commitment.  For purposes of this Agreement and the other
Loan Documents, (i) if such Extending Lender is extending a Term Loan, such
Extending Lender will be deemed to have an Other Term Loan having the terms of
such Extended Term Loan and (ii) if such Extending Lender is extending a
Revolving Commitment, such Extending Lender will be deemed to have an Other
Revolving Commitment having the terms of such Extended Revolving Commitment.

(d)Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) as a
condition to any Extension, not less than 50% of the aggregate amount of
outstanding Loans and Commitments of the Class being extended pursuant to this
Section 2.21 shall participate in such Extension, (ii) any Extending Lender may
extend all or any portion of its Term Loans and/or Revolving Commitment pursuant
to one or more Pro Rata Extension Offers (subject to applicable proration in the
case of over participation) (including the extension of any Extended Term Loan
and/or Extended Revolving Commitment), (iii) as a condition to any Extension,
(A) the Borrower shall be in compliance immediately prior to and immediately
after giving effect (including giving effect on a pro forma basis) to such
Extension with the financial covenants set forth in Section 6.10 (without giving
effect to any Acquisition Holiday) as of the last day of the fiscal quarter most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04), as applicable,
(B) no Event of Default shall exist and (C) the representations and warranties
of the Borrower set forth in this Agreement shall be true and correct in all
material respects (or in all respects if the applicable representation and
warranty is qualified by materiality or Material Adverse Effect), except to the
extent that such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (or in all respects if the applicable
representation and warranty is qualified by materiality or Material Adverse
Effect) as of such earlier date, (iv) all Extended Term Loans, Extended
Revolving Commitments and all obligations in respect thereof shall be
Obligations of the relevant Loan Parties under this Agreement and the other Loan
Documents that rank equally and ratably in right of security with all other
Obligations of the Class being extended (and all other Obligations secured by
Other First Liens), (v) no Issuing Bank shall be obligated to issue Letters of
Credit under, and the Swingline Lender shall not be obligated to make any
Swingline Loan in respect of, such Extended Revolving Commitments unless it
shall have consented thereto and (vi) there shall be no borrower (other than the
Borrower) and no guarantors (other than the Loan Parties) in respect of any such
Extended Term Loans or Extended Revolving Commitments.

(e)Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall
reasonably cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.

SECTION 2.22.Refinancing Amendments

.

(a)Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(d) (which provisions shall not be applicable to this Section 2.22),
the Borrower may by revocable written notice to the Administrative Agent
establish one or more additional tranches of term loans under this Agreement
(such loans, “Refinancing Term Loans”), all the proceeds of which are used to
Refinance in whole or in part any Class of Term Loans pursuant to Section
2.11(b).  Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the

62

 

--------------------------------------------------------------------------------

 

 

Refinancing Term Loans shall be made, which shall be a date not earlier than ten
(10) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided that:

(i)immediately before giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date, each of the conditions set forth in
Section 4.02 shall be satisfied;

(ii)the final maturity date of the Refinancing Term Loans shall be no earlier
than the maturity date of the refinanced Term Loans;

(iii)the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

(iv)the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, prepayment premiums or penalties, costs and expenses
(including original issue discount) and accrued interest associated therewith;

(v)all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, prepayment
penalties and premiums, interest rates and any other pricing terms and optional
prepayment or mandatory prepayment or redemption terms, which shall be as agreed
between the Borrower and the Lenders providing such Refinancing Term Loans)
taken as a whole shall (as reasonably determined by the Administrative Agent) be
substantially similar to, or no more restrictive to the Borrower and its
Restricted Subsidiaries than, the terms, taken as a whole, applicable to the
Term Loans being refinanced (except to the extent such covenants and other terms
apply solely to any period after the latest maturity date applicable to any
Loans or Commitments hereunder or are otherwise reasonably acceptable to the
Administrative Agent);

(vi)the Borrower shall be in compliance immediately prior to and immediately
after giving effect (including giving effect on a pro forma basis) to such
refinancing with the financial covenants set forth in Section 6.10 (without
giving effect to any Acquisition Holiday) as of the last day of the fiscal
quarter most recently ended for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04), as
applicable;

(vii)there shall be no borrower (other than the Borrower) and no guarantors
(other than the Loan Parties) in respect of such Refinancing Term Loans, as
determined on the Refinancing Effective Date;

(viii)any Unrestricted Subsidiary shall be an “unrestricted subsidiary” under
the terms of any Refinancing Term Loans, as determined on the Refinancing
Effective Date;

(ix)Refinancing Term Loans shall not be secured by any asset of the Borrower or
any of its Restricted Subsidiaries other than the Collateral; and

(x)Refinancing Term Loans may participate on a pro rata basis or on a less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments

63

 

--------------------------------------------------------------------------------

 

 

(other than as provided otherwise in the case of such prepayments pursuant to
Section 2.11(b)) hereunder, as specified in the applicable Refinancing
Amendment.

(b)The Borrower may approach any Lender or any other Person that would be a
permitted assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan.  Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided further that
any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans, be designated as an
increase in any previously established Class of Term Loans made to a Borrower.

(c)Notwithstanding anything to the contrary in this Agreement, including Section
2.18(d) (which provisions shall not be applicable to this Section 2.22), the
Borrower may by revocable written notice to the Administrative Agent establish
one or more additional credit facilities hereunder (“Replacement Revolving
Facilities”) providing for revolving commitments (“Replacement Revolving
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replace in whole or in part any Class of Revolving Commitments under this
Agreement.  Each such notice shall specify the date (each, a “Replacement
Revolving Facility Effective Date”) on which the Borrower proposes that the
Replacement Revolving Commitments shall become effective, which shall be a date
not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such shorter period agreed to by the
Administrative Agent in its sole discretion); provided that:

(i)immediately before giving effect to the establishment of such Replacement
Revolving Commitments on the Replacement Revolving Facility Effective Date, each
of the conditions set forth in Section 4.02 shall be satisfied;

(ii)after giving effect to the establishment of any Replacement Revolving
Commitments and any concurrent reduction in the aggregate amount of any other
Revolving Commitments, the aggregate amount of Revolving Commitments shall not
exceed the aggregate amount of the Revolving Commitments outstanding immediately
prior to the applicable Replacement Revolving Facility Effective Date plus
amounts used to pay fees, prepayment premiums and penalties, costs and expenses
(including original issue discount) and accrued interest associated therewith;

(iii)no Replacement Revolving Commitments shall have a final maturity date (or
require commitment reductions or amortizations) prior to the maturity date for
the Revolving Commitments being replaced;

(iv)all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees, prepayment penalties and premiums,
interest rates and other pricing terms and prepayment and commitment reduction
and optional redemption terms which shall be as agreed between the Borrower and
the Lenders providing such Replacement Revolving Commitments and (y) the amount
of any letter of credit sublimit or swingline sublimit under such Replacement
Revolving Facility, which shall be as agreed between the Borrower, the Lenders
providing such Replacement Revolving Commitments, the Administrative Agent, the
replacement issuing bank and the replacement swingline lender, if any, under
such Replacement Revolving Commitments) taken as a whole shall (as reasonably
determined by the Administrative Agent) be substantially similar to, or no more
restrictive to the Borrower and the Restricted Subsidiaries than, those, taken
as a whole, applicable to the Revolving Commitments so replaced (except to the
extent such covenants and other terms apply solely to any period after the
latest maturity date applicable

64

 

--------------------------------------------------------------------------------

 

 

to any Loans or Commitments hereunder or are otherwise reasonably acceptable to
the Administrative Agent);

(v)the Borrower shall be in compliance immediately prior to and immediately
after giving effect (including giving effect on a pro forma basis) to such
refinancing with the financial covenants set forth in Section 6.10 (without
giving effect to any Acquisition Holiday) as of the last day of the fiscal
quarter most recently ended for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04), as
applicable;

(vi)there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Replacement Revolving Facility,
as determined on the Replacement Revolving Facility Effective Date;

(vii)any Unrestricted Subsidiary shall be an “unrestricted subsidiary” under the
terms of any Replacement Revolving Facility, as determined on the Replacement
Revolving Facility Effective Date;

(viii)Replacement Revolving Commitments and extensions of credit thereunder
shall not be secured by any asset of the Borrower and its Restricted
Subsidiaries other than the Collateral; and

(ix)Replacement Revolving Commitments and Replacement Revolving Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory commitment reductions
or prepayments (other than as provided otherwise in the case of such prepayments
pursuant to Section 2.11(b)) hereunder, as specified in the applicable
Refinancing Amendment.

In addition, the Borrower may establish Replacement Revolving Commitments to
refinance and/or replace all or any portion of a Term Loan hereunder, so long as
the aggregate amount of such Replacement Revolving Commitments does not exceed
the aggregate amount of Term Loans repaid at the time of establishment thereof
plus amounts used to pay fees, prepayment premiums and penalties, costs and
expenses (including original issue discount) and accrued interest associated
therewith (it being understood that such Replacement Revolving Commitment may be
provided by the Lenders holding the Term Loans being repaid and/or by any other
Person that would be a permitted assignee under Section 9.04) so long as (i)
immediately before giving effect to the establishment such Replacement Revolving
Commitments on the Replacement Revolving Facility Effective Date each of the
conditions set forth in Section 4.02 shall be satisfied, (ii) the remaining life
to termination of such Replacement Revolving Commitments shall be no shorter
than the Weighted Average Life to Maturity then applicable to the refinanced
Term Loans, (iii) the final termination date of the Replacement Revolving
Commitments shall be no earlier than the maturity date of the refinanced Term
Loans, (iv) the Borrower shall be in compliance immediately prior to and
immediately after giving effect (including giving effect on a pro forma basis)
to such replacement with the financial covenants set forth in Section 6.10
(without giving effect to any Acquisition Holiday) as of the last day of the
fiscal quarter most recently ended for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04), as applicable, (v) there shall be no borrower (other than the Borrower)
and no guarantors (other than the Loan Parties) in respect of such Replacement
Revolving Facility, (vi) any Unrestricted Subsidiary shall be an “unrestricted
subsidiary” under the terms of any Replacement Revolving Facility, (vii) no
Replacement Revolving Facility shall be secured by any asset of the Borrower and
its Restricted

65

 

--------------------------------------------------------------------------------

 

 

Subsidiaries other than the Collateral and (viii) all other terms applicable to
such Replacement Revolving Facility (other than provisions relating to (x) fees,
prepayment penalties and premiums, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Commitments and (y) the amount of any letter of credit sublimit or
swingline sublimit under such Replacement Revolving Facility, which shall be as
agreed between the Borrower, the Lenders providing such Replacement Revolving
Commitments, the Administrative Agent, the replacement issuing bank and the
replacement swingline lender, if any, under such Replacement Revolving
Commitments) taken as a whole shall (as reasonably determined by the
Administrative Agent) be substantially similar to, or no more restrictive to the
Borrower and its Restricted Subsidiaries than, those, taken as a whole,
applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the latest maturity
date applicable to any Loans or Commitments hereunder or are otherwise
reasonably acceptable to the Administrative Agent).

(d)The Borrower may approach any Lender or any other Person that would be a
permitted assignee of a Revolving Commitment pursuant to Section 9.04 to provide
all or a portion of the Replacement Revolving Commitments; provided that any
Lender offered or approached to provide all or a portion of the Replacement
Revolving Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Commitment.  Any Replacement Revolving Commitment made on
any Replacement Revolving Facility Effective Date shall be designated an
additional Class of Revolving Commitments for all purposes of this Agreement;
provided that any Replacement Revolving Commitments may, to the extent provided
in the applicable Refinancing Amendment, be designated as an increase in any
previously established Class of Revolving Commitments.

(e)The Borrower and each Lender providing the applicable Refinancing Term Loans
and/or Replacement Revolving Commitments (as applicable) shall execute and
deliver to the Administrative Agent an amendment to this Agreement (a
“Refinancing Amendment”) and such other necessary documentation as the
Administrative Agent shall reasonably specify to evidence such Refinancing Term
Loans and/or Replacement Revolving Commitments (as applicable).  For purposes of
this Agreement and the other Loan Documents, (A) if a Lender is providing a
Refinancing Term Loan, such Lender will be deemed to have an Other Term Loan
having the terms of such Refinancing Term Loan and (B) if a Lender is providing
a Replacement Revolving Commitment, such Lender will be deemed to have an Other
Revolving Commitment having the terms of such Replacement Revolving
Commitment.  Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.22), (i) no Refinancing Term Loan or Replacement Revolving Commitment
is required to be in any minimum amount or any minimum increment, (iii) there
shall be no condition to any incurrence of any Refinancing Term Loan or
Replacement Revolving Commitment at any time or from time to time other than
those set forth in clauses (a) or (c) above, as applicable, and (iv) unless
otherwise agreed to by the applicable Lender with respect to such Loans or
Commitments, all Refinancing Term Loans, Replacement Revolving Commitments and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that rank equally and ratably in right of security with
the other Obligations.

SECTION 2.23.Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

66

 

--------------------------------------------------------------------------------

 

 

(b)the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that, except
as otherwise provided in Section 9.02, this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby;

(c)if any Swingline Exposure or LC Exposure exists at the time a Revolving
Lender becomes a Defaulting Lender then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders that are Revolving Lenders in accordance with their
respective Applicable Percentages but only to the extent that such reallocation
does not, as to any such non-Defaulting Lender, cause the Dollar Amount of such
non-Defaulting Lender’s Revolving Credit Exposure to exceed its Revolving
Commitment;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the applicable Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders that are Revolving Lenders
is reallocated pursuant to clause (i) above, then the fees payable to the
Revolving Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be
adjusted in accordance with such non-Defaulting Lenders’ Applicable Percentages;
and

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Revolving Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable ratably to the applicable Issuing Banks until and to the extent that
such LC Exposure is reallocated and/or cash collateralized; and

(d)so long as any Revolving Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Banks shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied (acting in good faith) that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders that are Revolving Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.23(c),
and participating interests in any such newly made Swingline Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders that are Revolving Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).

67

 

--------------------------------------------------------------------------------

 

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Banks have a good faith
belief that any Revolving Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Banks shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the Issuing Banks, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder or any obligations of
such Lender(s) in question to reimburse any Swingline Loans and/or payments with
respect to Letters of Credit shall have been reallocated to non-Defaulting
Lenders in accordance with Section 2.23(c) hereof.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Loans of the applicable Class of
the other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

SECTION 2.24.Judgment Currency

.  If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s main New York City office on
the Business Day preceding that on which final, non-appealable judgment is
given.  The obligations of the Borrower in respect of any sum due to any Lender
or the Administrative Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency.  If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, the
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01.Organization; Powers; Subsidiaries

.  (a) Each of the Borrower and its Restricted Subsidiaries (i) is duly
organized, validly existing and in good standing under the laws of the

68

 

--------------------------------------------------------------------------------

 

 

jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted and (iii) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse
Effect.  (b)  Schedule 3.01 hereto identifies, as of the Amendment No. 1
Effective Date, each Subsidiary, noting whether such Subsidiary is an
Unrestricted Subsidiary, a Restricted Subsidiary and/or a Material Restricted
Domestic Subsidiary, the jurisdiction of its incorporation or organization, as
the case may be, the percentage of issued and outstanding shares of each class
of its capital stock or other equity interests owned by the Borrower and the
other Restricted Subsidiaries and, if such percentage is not 100% (excluding
directors’ qualifying shares as required by law), a description of each class
issued and outstanding.  (c)  All of the outstanding shares of capital stock and
other equity interests of each Restricted Subsidiary are validly issued and
outstanding and fully paid and nonassessable and, as of the Amendment No. 1
Effective Date, all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Borrower or another Restricted Subsidiary are
owned, beneficially and of record, by the Borrower or any Restricted Subsidiary
free and clear of all Liens, other than Liens permitted pursuant to this
Agreement.  (d)  As of the Amendment No. 1 Effective Date, except as indicated
on Schedule 3.01, there are no outstanding commitments or other obligations of
the Borrower or any Restricted Subsidiary to issue, and no options, warrants or
other rights of any Person to acquire, any shares of any class of capital stock
or other equity interests of the Borrower or any Restricted Subsidiary.

SECTION 3.02.Authorization; Enforceability

.  The execution, delivery and performance by the Loan Parties of this Agreement
and the other Loan Documents, and, in the case of the Borrower, the borrowing of
Loans and other credit extensions hereunder and the use of the proceeds thereof,
in each case, are within each Loan Party’s organizational powers and have been
duly authorized by all necessary organizational actions and, if required,
actions by equity holders of such Loan Party.  The Loan Documents to which each
Loan Party is a party have been duly executed and delivered by such Loan Party
and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03.Governmental Approvals; No Conflicts

.  The execution, delivery and performance by the Loan Parties of this Agreement
and the other Loan Documents, and, in the case of the Borrower, the borrowing of
Loans and other credit extensions hereunder and the use of the proceeds thereof,
in each case, (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents,
(b) will not violate the charter, by-laws or other organizational documents of
the Borrower or any of its Restricted Subsidiaries, (c) will not violate in any
material respect (i) any applicable law or regulation binding on the Borrower or
any of its Restricted Subsidiaries or their respective properties or (ii) any
order of any Governmental Authority, (d) will not violate or result in a default
under any indenture, material agreement (including, without limitation, any BRAC
Analysis Testing Agreement) or other material instrument binding upon the
Borrower or any of its Restricted Subsidiaries, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Restricted Subsidiaries, in each case, to the extent any such failure or default
would give rise to a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Restricted Subsidiaries, other than Liens created under the Loan Documents.

SECTION 3.04.Financial Condition

.  The Borrower Audited Financial Statements and the Borrower Unaudited
Financial Statements, in each case present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries

69

 

--------------------------------------------------------------------------------

 

 

for the periods covered thereby in accordance with GAAP, subject to year-end
adjustments and the absence of footnotes in the case of the Borrower Unaudited
Financial Statements.

SECTION 3.05.Properties

.  (a) Each of the Borrower and its Restricted Subsidiaries has good title to,
or valid leasehold interests in, all its real and personal property material to
its business, except for (i) Permitted Encumbrances and (ii) minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b)Each of the Borrower and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and, to the knowledge of the Borrower and its
Restricted Subsidiaries, the use thereof by the Borrower and its Restricted
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06.Litigation, Environmental and Labor Matters

.  (a) There are no actions, suits, proceedings or investigations by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of its
Restricted Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or any other Loan Documents and (x)
would materially and adversely affect the transactions set forth in the Loan
Documents or otherwise contemplated hereby or (y) contests in any manner the
validity or enforceability of any material provision of any Loan Document.

(b)Except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any reasonable basis for any Environmental Liability.

(c)Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect (a) there are no strikes, lockouts
or slowdowns against the Borrower or any of its Restricted Subsidiaries pending
or, to their knowledge, threatened and (b) the hours worked by and payments made
to employees of the Borrower and its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law relating to such matters.

SECTION 3.07.Compliance with Laws and Agreements

.  Each of the Borrower and its Restricted Subsidiaries is in compliance with
(a) all laws, regulations and orders of any Governmental Authority applicable to
it or its property and (b) all indentures, material agreements (including,
without limitation, any BRAC Analysis Testing Agreements) and other material
instruments binding upon it or its property, except, in each case, where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08.Investment Company Status

.  Neither the Borrower nor any of its Restricted Subsidiaries is an “investment
company” as defined in, or required to register under, the Investment Company
Act of 1940.

SECTION 3.09.Taxes

.  Each of the Borrower and its Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid

70

 

--------------------------------------------------------------------------------

 

 

all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10.ERISA

.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.11.Disclosure

.  Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower or any Restricted Subsidiary to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, at the time of and in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time prepared.  As of the
Amendment No. 1 Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all material respects.

SECTION 3.12.Federal Reserve Regulations

.  No part of the proceeds of any Loan have been used or will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

SECTION 3.13.Liens

.  There are no Liens on any of the real or personal properties of the Borrower
or any Restricted Subsidiary except for Liens permitted by Section 6.02.

SECTION 3.14.No Default

.  No Default or Event of Default has occurred and is continuing.

SECTION 3.15.Solvency

.  Immediately after the consummation of the Transactions to occur on the
Amendment No. 1 Effective Date, the Borrower and its Restricted Subsidiaries, on
a consolidated basis, are and will be Solvent.

SECTION 3.16.Insurance

.  The Borrower maintains, and has caused each Restricted Subsidiary to
maintain, with financially sound and reputable insurance companies, insurance on
all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 3.17.Security Interest in Collateral

.  To the extent required thereby, the provisions of this Agreement and the
other Loan Documents create legal and valid perfected Liens on all the
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law and (b) Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Collateral Agent has not obtained or does not maintain possession of
such Collateral.

71

 

--------------------------------------------------------------------------------

 

 

SECTION 3.18.Anti-Corruption Laws and Sanctions

.  The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds or other
Transactions will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.19.Use of Proceeds

.  The proceeds of the Loans have been used and will be used solely for the
purposes provided in Section 5.08.

SECTION 3.20.EEA Financial Institutions

.  No Loan Party is an EEA Financial Institution.

SECTION 3.21.Plan Assets; Prohibited Transactions

.  None of the Borrower or any of its Subsidiaries is an entity deemed to hold
“plan assets” (within the meaning of the Plan Asset Regulations), and neither
the execution, delivery  or  performance of the transactions contemplated under
this Agreement, including the making of any Loan and the issuance of any Letter
of Credit hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

ARTICLE IV

Conditions

SECTION 4.01.Effective Date

.  The obligations of the Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a)Loan Documents.  The Administrative Agent (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of
signed signature pages) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative
Agent.

(b)Organization Documents, Resolutions, Etc.  The Administrative Agent shall
have received (x) a good standing certificate (or analogous documentation if
applicable) for each Loan Party from the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction and (y) a certificate of the Secretary
or an Assistant Secretary of each Loan Party certifying the following:

(i)that there have been no changes in the Certificate of Incorporation or other
charter document of such Loan Party, as attached thereto and as certified as of
a recent date by the Secretary

72

 

--------------------------------------------------------------------------------

 

 

of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity;

(ii)the By-Laws or other applicable organizational document, as attached
thereto, of such Loan Party is in effect on the date of such certification;

(iii)the resolutions of the Board of Directors or other governing body of such
Loan Party authorizing the execution, delivery and performance of each Loan
Document to which it is a party; and

(iv)the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing hereunder.

(c)Opinions of Counsel. The Administrative Agent shall have received favorable
written opinions (addressed to the Administrative Agent and the Lenders and
dated the Effective Date) of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, LLP,
counsel for the Loan Parties, covering such matters relating to the Loan Parties
and the Loan Documents as the Administrative Agent shall reasonably
request.  The Borrower hereby requests such counsel to deliver such opinions.

(d)Closing Certificate.  The Administrative Agent shall have received a
certificate signed by the President, a Vice President or a Financial Officer of
the Borrower certifying that (i)  as of the Effective Date, the representations
and warranties contained in Article III are true and correct in all material
respects (or in all respects if the applicable representation and warranty is
qualified by materiality or Material Adverse Effect) as of such date, except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (or in all respects if the applicable
representation and warranty is qualified by materiality or Material Adverse
Effect) as of such earlier date, (ii)  no Default or Event of Default has
occurred and is continuing as of such date and (iii) since December 31, 2015,
there has been no material adverse change in the business, assets, operations or
financial condition of the Loan Parties, taken as a whole.

(e)Solvency Certificate.  The Administrative Agent shall have received a
certificate of the chief financial officer of the Borrower substantially in the
form of Exhibit B.

(f)Borrowing Request.  The Administrative Agent shall have received a Borrowing
Request in accordance with Section 2.03.

(g)Existing Indebtedness.  The Administrative Agent shall have received evidence
reasonably satisfactory to it that (i) the Borrower and its Restricted
Subsidiaries shall have outstanding no third party Indebtedness for borrowed
money, other than the credit facility evidenced by this Agreement and other
Indebtedness permitted hereunder and (ii) all Indebtedness evidenced by the
Existing Credit Agreement to be repaid on the Effective Date has been, or
substantially concurrently with the Effective Date will be, repaid, and all
Liens (other than Liens permitted to remain outstanding under this Agreement)
have been, or substantially concurrently with the Effective Date will be,
discharged.

(h)Financial Matters.  The Administrative Agent shall have received:

(i)audited consolidated financial statements of the Borrower for the two most
recent fiscal years of the Borrower ended prior to the Effective Date as to
which such financial statements are available (the “Borrower Audited Financial
Statements”);

73

 

--------------------------------------------------------------------------------

 

 

(ii)unaudited interim consolidated financial statements of the Borrower for each
quarterly period ended after the latest fiscal year referred to in clause (i) as
to which financial statements are available (such unaudited financial statement
of the Borrower being referred to as the “Borrower Unaudited Financial
Statements”); and

(iii)financial statement projections through and including the Borrower’s 2021
fiscal year.

(i)No Material Adverse Effect.  Since December 31, 2015, there shall not have
been any material adverse change in the business, assets, operations or
financial condition of the Loan Parties, taken as a whole.

(j)Pledged Equity Interests; Stock Powers; Pledged Notes.  Subject to
Section 5.11, to the extent applicable, the Collateral Agent shall have received
the certificates, if any, representing the Equity Interests pledged pursuant to
the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.

(k)Filings, Registrations and Recordings.  Uniform Commercial Code financing
statements and federal intellectual property filings reasonably requested by the
Collateral Agent to be filed or recorded in order to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a perfected Lien on
the Collateral described therein, shall be in proper form for filing or
recordation.

(l)PATRIOT Act.  The Administrative Agent and the Lenders shall have received
all documentation and other information about the Borrower, the Subsidiary
Guarantors and their Subsidiaries that shall have been reasonably requested by
the Administrative Agent or any Lender in writing at least 10 days prior to the
Effective Date and that the Administrative Agent and the Lenders determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act.

(m)Fees; Expenses.  The Administrative Agent shall have received all fees due
and payable to the Administrative Agent, the Lead Arrangers and the Lenders on
or prior to the Effective Date, and all reasonable and documented out-of-pocket
expenses to be paid or reimbursed to the Administrative Agent and the Lead
Arrangers in accordance with the terms of this Agreement that have been invoiced
(such invoice to include reasonable detail) on or prior to the dated that this
three (3) Business Days prior to the Effective Date shall have been paid, which
amounts may be paid, in each case, from the proceeds of the initial Borrowings
hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date (and shall distribute a fully executed copy of the Credit
Agreement to the Lenders and an executed promissory note to each Lender
requesting a promissory note pursuant to Section 2.10(e)), and such notice shall
be conclusive and binding.

SECTION 4.02.Each Credit Event

.  The obligation of each Lender to make a Loan on the occasion of any Borrowing
(including, without limitation, pursuant to Sections 2.20, 2.21 and 2.22), and
of the Issuing Banks to issue, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a)Except as set forth in Section 2.20(c) with respect to Incremental Term Loans
used to finance a Permitted Acquisition or other investment permitted hereby,
the representations and warranties of the Borrower set forth in this Agreement
shall be true and correct in all material respects (or in all respects if the
applicable representation and warranty is qualified by materiality or Material
Adverse Effect) on and

74

 

--------------------------------------------------------------------------------

 

 

as of the date of such Borrowing or the date of issuance, renewal or extension
of such Letter of Credit, as applicable, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (or in all respects if the applicable representation and
warranty is qualified by materiality or Material Adverse Effect) as of such
earlier date.

(b)Except as set forth in Section 2.20(c) with respect to Incremental Term Loans
used to finance a Permitted Acquisition or other investment permitted hereby, at
the time of and immediately after giving effect to such Borrowing or the
issuance, renewal or extension of such Letter of Credit, as applicable, no
Default or Event of Default shall have occurred and be continuing.

Each Borrowing and each issuance, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and, unless otherwise cash collateralized in accordance with
Section 2.06(j), all Letters of Credit shall have expired or terminated, in each
case, without any pending draw, and all outstanding LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.Financial Statements and Other Information

.  The Borrower will furnish to the Administrative Agent and each Lender:

(a)within one hundred twenty (120) days after the end of each fiscal year of the
Borrower (or, if earlier, by the date that the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception (except
to the extent resulting solely from an upcoming maturity) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b)within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

75

 

--------------------------------------------------------------------------------

 

 

(c)concurrently with any delivery of financial statements (i) for the first
three fiscal quarters of any fiscal year under clause (b) above and (ii) under
clause (a) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10; (iii) specifying any change in the
restricted or unrestricted designation of the Restricted Subsidiaries and
Unrestricted Subsidiaries as at the end of such period from the Restricted
Subsidiaries and Unrestricted Subsidiaries, respectively, provided to the
Lenders on the Effective Date or the most recently ended period, as the case may
be, and (iv) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d)not more than ninety (90) days after the end of each fiscal year of the
Borrower, a copy of the plan and forecast (including a projected consolidated
and consolidating balance sheet, income statement and funds flow statement) of
the Borrower for each quarter of the upcoming fiscal year in form reasonably
satisfactory to the Administrative Agent;

(e)promptly after the same become publicly available, copies of all periodic
reports and proxy statements filed by the Borrower or any Restricted Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC or such Governmental Authority successor thereto, as
applicable, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;

(f)as soon as practicable, any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in such certification; and

(g)promptly following any request therefor, (i) such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request and (ii) information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation; provided that none of the Loan Parties will be required to
disclose any document, information or other matter pursuant to the foregoing
clause (i) (A) to any competitor of any Loan Party, (B) that constitutes
non-financial trade secrets, or (C) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law.

Notwithstanding the foregoing, if, and so long as, the Borrower has one or more
Unrestricted Subsidiaries, the Borrower shall deliver to the Administrative
Agent, together with such financial statements delivered pursuant to Sections
5.01(a) and (b) above, copies of the balance sheet and cash flows as of the end
of and for such period prepared for the Borrower and the Restricted Subsidiaries
on a consolidating basis.

Documents required to be delivered pursuant to clauses (a), (b) and (e) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent (which notice the Administrative Agent shall
promptly provide to each Lender) of the filing of any such documents and, if
requested by the Administrative Agent, promptly provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding

76

 

--------------------------------------------------------------------------------

 

 

anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the compliance certificates required by clause (c) of
this Section 5.01 to the Administrative Agent.

SECTION 5.02.Notices of Material Events

.  The Borrower will furnish to the Administrative Agent (which the
Administrative Agent shall promptly distribute to each Lender) prompt written
notice of the following:

(a)the Chief Executive Officer or any Financial Officer obtaining knowledge of
the occurrence of any Default;

(b)the Chief Executive Officer or any Financial Officer obtaining knowledge of
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Affiliate thereof that would reasonably be expected to be adversely determined
and, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect;

(c)the Chief Executive Officer or any Financial Officer obtaining knowledge of
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, would reasonably be expected to result in a Material
Adverse Effect; and

(d)the Chief Executive Officer or any Financial Officer obtaining knowledge of
the occurrence of any other development that has resulted in, or would
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.Existence; Conduct of Business

.  The Borrower will, and will cause each of its Restricted Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect (a) its legal existence and good standing in its jurisdiction
of organization and (b) the rights, qualifications, licenses, permits,
privileges, franchises, governmental authorizations and intellectual property
rights material to the conduct of business of the Borrower and its Restricted
Subsidiaries, and maintain all requisite authority to conduct its business in
each other jurisdiction in which its business is conducted, except, in the case
of this clause (b), as would not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04.Payment of Taxes

.  The Borrower will, and will cause each of its Subsidiaries to, pay its Tax
liabilities, that, if not paid, would reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.05.Maintenance of Properties; Insurance

.  The Borrower will, and will cause each of its Restricted Subsidiaries to,
(a) keep and maintain all property material to the conduct of business of the
Borrower and its Restricted Subsidiaries, taken as a whole, in good working
order and condition, ordinary wear and tear excepted, and (b) maintain with
financially sound and reputable carriers insurance in such amounts and against
such risks as is customarily maintained by companies engaged in

77

 

--------------------------------------------------------------------------------

 

 

the same or similar businesses operating in the same or similar locations.  The
Borrower will furnish to the Administrative Agent (for distribution to the
Lenders), upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.  On the 90th day to occur after the
Effective Date (unless extended by the Administrative Agent in its sole
discretion), the Borrower shall deliver to the Administrative Agent endorsements
(x) to all “All Risk” physical damage insurance policies on all of the tangible
personal property and assets insurance policies of the Borrower and the
Subsidiary Guarantors naming the Administrative Agent as lender loss payee, and
(y) to all general liability and other liability policies of the Borrower and
the Subsidiary Guarantors naming the Administrative Agent an additional
insured.  In the event the Borrower or any of its Restricted Subsidiaries at any
time or times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable.  All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.  The Borrower will furnish to the Administrative
Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding.

SECTION 5.06.Books and Records; Inspection Rights

.  The Borrower will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and account in which entries which are full, true
and correct in all material respects are made of all dealings and transactions
in relation to its business and activities.  The Borrower will, and will cause
each of its Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, including environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided that, excluding any such visits and inspections
during the occurrence and continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 5.06 and the
Administrative Agent shall not exercise such rights more often than one (1) time
during any fiscal year of the Borrower.  The Administrative Agent and its
respective representatives and independent contractors shall use commercially
reasonable efforts to avoid interruption of the normal business operations of
the Borrower and its Restricted Subsidiaries.  The Borrower acknowledges that
the Administrative Agent, after exercising its rights of inspection, may prepare
and distribute to the Lenders certain reports pertaining to the Borrower and its
Restricted Subsidiaries’ assets for internal use by the Administrative Agent and
the Lenders; provided that none of the Loan Parties will be required to disclose
any document, information or other matter pursuant to this Section 5.06 (i) to
any competitor of any Loan Party, (ii) that constitutes non-financial trade
secrets, or (iii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
applicable law.

SECTION 5.07.Compliance with Laws and Material Contractual Obligations

.  The Borrower will, and will cause each of its Restricted Subsidiaries to, (i)
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws) and (ii) perform its obligations under all indentures,
material agreements (including, without limitation, the BRAC Analysis Testing
Agreements) and other material instruments to which it is a party, except, in
each case, where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.  The Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and

78

 

--------------------------------------------------------------------------------

 

 

their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

SECTION 5.08.Use of Proceeds

.  The proceeds of the Loans will be used to refinance certain Indebtedness of
the Borrower evidenced by the Existing Credit Agreement, for working capital and
general corporate purposes of the Borrower, its Restricted Subsidiaries and, to
the extent permitted hereunder, its Unrestricted Subsidiaries, and for the
payment of fees and expenses in connection with the foregoing (including funding
of upfront and similar fees, commissions, transaction costs and expenses in
connection with this Agreement).  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.  The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (iii) in any manner that would result in the
violation of  any Sanctions applicable to any party hereto.

SECTION 5.09.Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

.

(a)As promptly as possible but in any event but not later than thirty (30) days
following the delivery of the certificate required to be delivered under Section
5.01(c) (or such later date as may be agreed upon by the Administrative Agent)
in respect of the fiscal quarter immediately following the date on which any
Person becomes a Restricted Subsidiary (including pursuant to the designation of
any Unrestricted Subsidiary as a Restricted Subsidiary) or any Restricted
Subsidiary qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Material Restricted Domestic Subsidiary pursuant to
the definition of “Material Restricted Domestic Subsidiary”, the Borrower shall
provide the Administrative Agent with written notice thereof and shall cause
each such Restricted Subsidiary which also qualifies as a Material Restricted
Domestic Subsidiary to deliver to the Administrative Agent a joinder to the
Subsidiary Guaranty and the Security Agreement (in each case in the form
contemplated thereby) pursuant to which such Restricted Subsidiary agrees to be
bound by the terms and provisions thereof, such Subsidiary Guaranty and the
Security Agreement to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions consistent with those delivered on
the Effective Date and otherwise in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.  Notwithstanding anything to the
contrary set forth herein, no Restricted Subsidiary constituting an Excluded
Subsidiary shall be required to be a Guarantor.

(b)Subject to the limitations contained in this Section 5.09 and elsewhere in
the Loan Documents, the Borrower will cause, and will cause each other Loan
Party to cause, all of its Collateral to be subject at all times to first
priority, perfected Liens in favor of the Collateral Agent for the benefit of
the Secured Parties to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 6.02.  Without limiting the generality of the foregoing,
the Borrower will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests of each Pledge Subsidiary directly owned by the
Borrower or any other Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the Collateral Agent to secure the Secured
Obligations in accordance with the terms and conditions of the Collateral
Documents.  Notwithstanding the foregoing, (i) no Loan Party shall be required
to provide any mortgage, landlord waiver, collateral access agreement, estoppel
or deed of trust with respect to any real property (including

79

 

--------------------------------------------------------------------------------

 

 

leasehold interests), (ii) no Loan Party shall be required to obtain the consent
of any governmental authority or third party, (iii) no actions shall be required
to perfect a security interest in letter of credit rights, other than a filing
of a UCC financing statement, (iv) no deposit account or securities account, or
similar, control agreements shall be required, (v) assets will be excluded from
the Collateral in circumstances where the cost of obtaining a security interest
in such assets exceeds the practical benefit to the Lenders afforded thereby as
reasonably determined by the Administrative Agent (in consultation with the
Borrower) and (vi) the Borrower and Subsidiary Guarantors shall not be required,
nor shall the Administrative Agent be authorized, to take any action in any
non-U.S. jurisdiction in order to create any security interests in assets
located or titled outside the U.S. or to perfect any security interests in such
assets, including, without limitation, any intellectual property registered in
any non-U.S. jurisdiction or any equity interests of any subsidiaries organized
in any non-U.S. jurisdiction (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).

(c)Without limiting the foregoing, but subject to the limitations in this
Section 5.09 and elsewhere in the Loan Documents, the Borrower will, and will
cause each Restricted Subsidiary to, execute and deliver, or cause to be
executed and delivered, to the Agents such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the Agents
may, from time to time, reasonably request to carry out the terms and conditions
of this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created by the Collateral Documents (including, for the
avoidance of doubt, in connection with the disclosure of any additional assets
constituting Collateral pursuant to any updates of the exhibits to the Security
Agreement as required thereby), all at the expense of the Borrower.

(d)Notwithstanding the foregoing, the Borrower shall cause Counsyl to become a
Guarantor and otherwise comply with the requirements of this Section 5.09 within
30 days (as such date may be extended by the Administrative Agent in its sole
discretion) after the Counsyl Acquisition.

SECTION 5.10.Designation of Subsidiaries

.  The Borrower may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after giving effect
(including giving effect on a pro forma basis) to such designation, (i) no Event
of Default shall have occurred and be continuing or would result therefrom and
(ii) the Borrower is in compliance with the financial covenants set forth in
Section 6.10 (without giving effect to any Acquisition Holiday) recomputed as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the delivery of any such financial statements, the most recent
financial statements referred to in Section 3.04), as applicable, (b)
immediately prior to giving effect to such designation, (i) any such Restricted
Subsidiary so designated as an Unrestricted Subsidiary has not contributed
greater than five percent (5%) of Consolidated EBITDA of the Borrower and its
Subsidiaries for the most recently ended period of four fiscal quarters or (ii)
any such Restricted Subsidiary so designated as an Unrestricted Subsidiary has
not contributed greater than five percent (5%) of Consolidated Total Assets of
the Borrower and its Subsidiaries for the most recently ended period of four
fiscal quarters, (c) no Subsidiary may be designated as an Unrestricted
Subsidiary if such Subsidiary (or any of its Subsidiaries) (i) has at such time
of designation or thereafter creates, incurs, assumes or guarantees, any
Indebtedness that is recourse to the Borrower or any Restricted Subsidiary or
(ii) guarantees Material Indebtedness of any Loan Party, (d) all Investments of
the Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at
the time of designation are permitted in accordance with Section 6.04, (e) the
Borrower shall deliver to the Administrative Agent at least two (2) Business
Days prior to such designation a certificate of a Financial Officer of the
Borrower, certifying that such Subsidiary meets the requirements of an
“Unrestricted Subsidiary” set forth in this Section 5.10 and (f) at least three
(3) Business Days prior

80

 

--------------------------------------------------------------------------------

 

 

to the designation of any Unrestricted Subsidiary as a Restricted Subsidiary,
the Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, with respect to such Restricted Subsidiary.  The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an investment by the
Borrower and its Restricted Subsidiaries therein at the date of designation in
an amount equal to the fair market value of the Borrower’s or applicable
Restricted Subsidiary’s, as the case may be, investment therein, and such
investment shall be subject to Section 6.04(t).  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Indebtedness, investments, loans,
advances, Guarantees or Liens of such Subsidiary existing at such time and (ii)
a return on any investment by the Borrower or the applicable Restricted
Subsidiary in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value at the date of such designation of the
Borrower or such Restricted Subsidiary’s investment in such Subsidiary.

SECTION 5.11.Post-Closing Obligations

.  Within ninety (90) days after the Effective Date (or such later date as the
Administrative Agent shall agree in its sole discretion), the Borrower shall
take such actions set forth on Schedule 5.11.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and,
unless otherwise cash collateralized in accordance with Section 2.06(j), all
Letters of Credit have expired or terminated, in each case, without any pending
draw, and all outstanding LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01.Indebtedness

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(a)the Secured Obligations (including Indebtedness created hereunder pursuant to
Section 2.20, Section 2.21 and Section 2.22) and any Refinancing Notes incurred
to refinance such Indebtedness;

(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
refinancings, extensions, renewals and replacements of any such Indebtedness
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof (except to the extent of prepayment premiums, fees,
expenses and interest paid in kind owing in connection with such refinancing,
extension, renewal or replacement or otherwise added to the principal amount
thereof);

(c)Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary, in
each case, to the extent the related investment, loan or advance is permitted
pursuant to Section 6.04(d);

(d)Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that, in the case of any Guarantee made for the
benefit of any Restricted Subsidiary that is not a Loan Party, such Guarantee
must also be permitted pursuant to Section 6.04(d);

81

 

--------------------------------------------------------------------------------

 

 

(e)Indebtedness of the Borrower or any Restricted Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and refinancings, extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (except to the extent of prepayment premiums, fees,
expenses and interest paid in kind owing in connection with such refinancing,
extension, renewal or replacement or otherwise added to the principal amount
thereof); provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $15,000,000 at any time outstanding;

(f)Indebtedness of the Borrower or any Restricted Subsidiary as an account party
in respect of trade letters of credit and letters of credit issued in connection
with self-insured workers’ compensation liabilities or as otherwise required by
applicable law;

(g)(i) Indebtedness the proceeds of which are used to finance or to repay Loans
used to fund, (ii) Indebtedness assumed in connection with, and
(iii) Indebtedness of any subsidiary acquired in connection with, any Permitted
Acquisition;

(h)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(i)Indebtedness consisting of financing of insurance premiums in the ordinary
course of business;

(j)Indebtedness of the Borrower or any Restricted Subsidiary secured by a Lien
on any asset (not constituting Collateral) of the Borrower or any Restricted
Subsidiary; provided that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (j) shall not in the aggregate exceed
$50,000,000 at any time;

(k)deferred compensation incurred in the ordinary course of business;

(l)unsecured Indebtedness constituting obligations in respect of working capital
adjustment requirements, deferred purchase price adjustments, “earn outs”,
indemnities or similar obligations in connection with any Permitted Acquisition;

(m)taxes deferred in compliance with applicable law;

(n)Indebtedness with respect to judgments or awards not constituting an Event of
Default;

(o)unsecured Indebtedness issued to officers, directors and employees which is
used to purchase equity interests of the Borrower, to the extent such purchase
of equity interests is permitted under this Agreement and in an aggregate
outstanding principal amount for all such Indebtedness not to exceed $5,000,000
at any time;

(p)unsecured Indebtedness owing to banks or other financial institutions under
credit cards to officers and employees for, and constituting, business related
expenses incurred in the ordinary course of business;

82

 

--------------------------------------------------------------------------------

 

 

(q)Indebtedness with respect to surety, appeal or similar bonds or instruments,
in each case provided in the ordinary course of business;

(r)other Indebtedness in an aggregate principal amount not exceeding the greater
of (x) $25,000,000 and (y) 10% of Consolidated Total Assets (including after
giving pro forma effect to any acquisitions or investments made in connection
therewith) as of the end of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, the most recent
financial statements of the Borrower referred to in Section 3.04, as applicable)
so long as immediately before and immediately after giving effect (including
giving effect on a pro forma basis) to the incurrence of such Indebtedness no
Event of Default exists or would result therefrom; and

(s)other unsecured Indebtedness so long as immediately before and immediately
after giving effect (including giving effect on a pro forma basis) to the
incurrence of such Indebtedness (i) no Event of Default exists or would result
therefrom and (ii) the Leverage Ratio is not greater than 2.75 to 1.00 (without
giving effect to any Acquisition Holiday) based on the financial statements most
recently delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, the most recent financial statements
referred to in Section 3.04), as applicable.

SECTION 6.02.Liens

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a)Liens created pursuant to any Loan Document;

(b)Permitted Encumbrances;

(c)any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and refinancings, extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (except to the extent of prepayment premiums, fees, expenses and
interest paid in kind owing in connection with such refinancing, extension,
renewal or replacement or otherwise added to the principal amount thereof);

(d)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and refinancings,
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except to the extent of prepayment
premiums, fees, expenses and interest paid in kind owing in connection with such
refinancing, extension, renewal or replacement or otherwise added to the
principal amount thereof);

(e)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred

83

 

--------------------------------------------------------------------------------

 

 

prior to or within ninety (90) days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such Lien shall not apply to any other property or
assets of the Borrower or any Restricted Subsidiary; provided that, subject to
the foregoing restrictions, individual financings of assets subject to such
Liens provided by one lender or lessor may be cross-collateralized to the other
financings provided by such lender or lessor;

(f)Liens on any property or asset acquired pursuant to a Permitted Acquisition
provided that (i) such Liens secure Indebtedness permitted by clause (g) of
Section 6.01, (ii) such Liens and the Indebtedness secured thereby are incurred
prior to or within ninety (90) after such Permitted Acquisition, (iii) the
Indebtedness secured thereby does not exceed the consideration paid for such
Permitted Acquisition and (iv) such Lien shall not apply to any other property
or assets of the Borrower or any Restricted Subsidiary;

(g)Liens on assets (not constituting Collateral) of the Borrower and its
Restricted Subsidiaries not otherwise permitted above so long as the aggregate
principal amount of the Indebtedness and other obligations subject to such Liens
does not at any time exceed $50,000,000;

(h)any interest or title of a lessor, licensor, sublessor or sublicensor under
any lease or license not prohibited by this Agreement and entered into in the
ordinary course of business;

(i)Liens arising from precautionary Uniform Commercial Code financing statements
(or equivalent filings or registrations in foreign jurisdictions) filed under
any lease permitted by this Agreement and entered into in the ordinary course of
business;

(j)Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any Restricted Subsidiary in the ordinary
course of business;

(k)Liens on insurance policies securing Indebtedness incurred by the Borrower or
any Restricted Subsidiary not prohibited by this Agreement to secure the payment
of insurance premiums;

(l)additional Liens on property of the Borrower or any of its Restricted
Subsidiaries securing any Indebtedness or other liabilities; provided that, the
aggregate principal amount of all such Indebtedness and liabilities secured by
property of the Loan Parties shall not exceed the greater of (x) $10,000,000 and
(y) 2.5% of Consolidated Total Assets (including after giving pro forma effect
to any acquisitions or investments made in connection therewith) as of the end
of the most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the most recent financial statements of the
Borrower referred to in Section 3.04), as applicable; and

(m)Liens on Collateral that are Other First Liens or Junior Liens, so long as
such Other First Liens or Junior Liens secure Indebtedness permitted by Section
6.01(a) and guarantees thereof permitted by Section 6.01(d);

provided that no property or assets of the Borrower or any Restricted Subsidiary
shall be subject to a Lien, pledged or otherwise encumbered, in each case, to
secure any Indebtedness or other obligations of any Unrestricted Subsidiary.

SECTION 6.03.Fundamental Changes and Asset Sales

.  (a) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one

84

 

--------------------------------------------------------------------------------

 

 

transaction or in a series of transactions) any of its assets (including
pursuant to a Sale and Leaseback Transaction), or any of the Equity Interests of
any of its Restricted Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that:

(i)any Restricted Subsidiary may merge into or consolidate with the Borrower or
any other Restricted Subsidiary; provided that (A) if the Borrower is a party in
such transaction, the Borrower is the surviving corporation; and (B) if any
Subsidiary Guarantor is a party in such transaction and the Borrower is not, the
surviving entity shall be or become a Subsidiary Guarantor;

(ii)any Restricted Subsidiary that is not a Loan Party may sell, transfer, lease
or otherwise dispose of its assets (A) to the Borrower or any other Restricted
Subsidiary or (B) in any transaction permitted pursuant to Section 6.04;

(iii)any Subsidiary Guarantor may sell, transfer, lease or otherwise dispose of
its assets (A) to a Loan Party or (B) in any transaction permitted pursuant to
Section 6.04;

(iv)Borrower or any Restricted Subsidiary may merge into or consolidate with
another Person in order to consummate a transaction what is otherwise permitted
pursuant to Section 6.04; provided that (A) if the Borrower is a party in such
transaction, the Borrower is the surviving corporation; and (B) if any
Subsidiary Guarantor is a party in such transaction and the Borrower is not, the
surviving entity shall be or become a Subsidiary Guarantor;

(v)the Borrower and its Restricted Subsidiaries may (A) sell inventory in the
ordinary course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business, (C) enter into licenses
or sublicenses of technology or other intellectual property in the ordinary
course of business, (D) enter into leases in the ordinary course of business,
and (E) make any other sales, transfers, leases or dispositions (and any merger
or consolidation with another Person in order to consummate such sale, transfer,
lease or disposition) that, together with all other property of the Borrower and
its Restricted Subsidiaries previously leased, sold or disposed of as permitted
by this clause (E) during any fiscal year of the Borrower, does not exceed the
greater of (x) $35,000,000 and (y) an amount equal to 15% of Consolidated Total
Assets as of the end of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, the most recent
financial statements referred to in Section 3.04), as applicable;

(vi)the use or transfer of cash or cash equivalents in a manner that is not
prohibited by the terms of the Agreement;

(vii)sales, transfers or dispositions of accounts in the ordinary course of
business for purposes of collection or settlement of disputed claims;

(viii)sales, transfers or dispositions of assets resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of; and

(ix)any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that, if
any such dissolved or liquidated Subsidiary is a Loan Party, such Subsidiary
shall sell, transfer or otherwise dispose of its assets to another Loan Party
prior to or concurrently with such dissolution or liquidation;

85

 

--------------------------------------------------------------------------------

 

 

provided that any such merger or consolidation involving a Person that is not a
wholly-owned Restricted Subsidiary immediately prior to such merger or
consolidation shall not be permitted unless it is also permitted by Section
6.04; provided further that when any Restricted Subsidiary is merging or
consolidating with or into an Unrestricted Subsidiary and the Restricted
Subsidiary is not the continuing or surviving Person, the Borrower shall have
complied with the requirements of Section 5.10.

(b)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Restricted Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto,
reasonable extensions thereof or ancillary or complimentary thereto.

(c)The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, change its fiscal year from the basis in effect on the Effective Date, in
each case other than to match the fiscal year of any Restricted Subsidiary to
the fiscal year of the Borrower.

SECTION 6.04.Investments, Loans, Advances, Guarantees and Acquisitions

.  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger or consolidation
with any Person that was not a wholly owned Restricted Subsidiary prior to such
merger or consolidation) any capital stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any Person or any assets of any other Person
constituting a business unit, except:

(a)cash and Permitted Investments;

(b)Permitted Acquisitions;

(c)investments, loans and advances by the Borrower and its Restricted
Subsidiaries existing on the date hereof in or to other Persons (including
investments, loans and advances by Borrower in or to its Restricted
Subsidiaries), in each case as set forth on Schedule 6.04;

(d)investments, loans or advances made by the Borrower in or to any Restricted
Subsidiary and made by any Restricted Subsidiary in or to the Borrower or any
other Restricted Subsidiary and Guarantees by the Borrower or any Restricted
Subsidiary for the benefit of the Borrower or any other Restricted Subsidiary;
provided that, at the time of any such investment, loan, advance by any Loan
Party in, or Guarantee by any Loan Party for the benefit of, any Restricted
Subsidiary that is not a Loan Party, the aggregate amount of all such
investments, loans, advances, and Guarantees which are outstanding, shall not
collectively exceed the greater of (x) $25,000,000 and (y) an amount equal to
10% of Consolidated Total Assets as of the end of the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
5.01(a) or 5.01(b) (or, prior to the delivery of any such financial statements,
the most recent financial statements referred to in Section 3.04), as
applicable;

(e)Guarantees constituting Indebtedness permitted by Section 6.01;

(f)cash and marketable securities held in Deposit Accounts (as defined in the
Security Agreement) or Securities Accounts (as defined in the Security
Agreement), which are subject to control agreements to the extent required by
the Security Agreement;

86

 

--------------------------------------------------------------------------------

 

 

(g)investments in negotiable instruments for collection in the ordinary course
of business;

(h)advances made in connection with purchases of goods or services in the
ordinary course of business;

(i)investments received in settlement of delinquent obligations to the Borrower
or any Restricted Subsidiary effected in the ordinary course of business or
owing to the Borrower or any Restricted Subsidiary as a result of any bankruptcy
or insolvency proceeding involving an account debtor or upon the foreclosure or
enforcement of any Lien in favor of the Borrower or any Restricted Subsidiary;

(j)investments, loans, advances and Guarantees existing on the Effective Date
and set forth on Schedule 6.04;

(k)investments arising under Swap Agreements entered into in compliance with
Section 6.05;

(l)loans or advances made by the Borrower or any Restricted Subsidiary to its
employees in the ordinary course of business consistent for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$4,000,000 in the aggregate at any one time outstanding;

(m)investments, loans and advances owned by, and Guarantees made by, any Person
existing at the time such Person becomes a Restricted Subsidiary of the Borrower
or consolidates or merges with the Borrower or any of its Restricted
Subsidiaries (including in connection with a Permitted Acquisition) so long as
such investments, loans, advances and Guarantee were not made in contemplation
of such Person becoming a Restricted Subsidiary or of such consolidation or
merger;

(n)(i) endorsements for collection or deposit in the ordinary course of business
and consistent with past practice and (ii) extensions of trade credit in the
ordinary course of business;

(o)investments by any Loan Party or any Restricted Subsidiary of a Loan Party in
any Restricted Subsidiary of such Person in such amount which is required by law
to maintain a minimum net capital requirement or as may otherwise be required by
applicable law or regulation;

(p)extensions of credit consisting of accounts receivable or notes receivable
arising from the sale or lease of goods in the ordinary course of business of
the Borrower or any Restricted Subsidiary;

(q)investments held and loans and advances made by a Person acquired in a
Permitted Acquisition or an acquisition that is otherwise permitted hereunder to
the extent that none of such investments, loans or advances were made in
connection with or contemplation of such acquisition and were in existence as of
the date of consummation of such acquisition;

(r)investments by the Borrower or any of its Restricted Subsidiaries for which
the consideration consists solely of Equity Interests of the Borrower;

(s)any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction, in each case in the ordinary course of
business;

(t)investments in Unrestricted Subsidiaries; provided that, the Consolidated
EBITDA of the Borrower and its Subsidiaries attributable to all such
Unrestricted Subsidiaries is not greater than

87

 

--------------------------------------------------------------------------------

 

 

twelve and one half percent (12.5%) of Consolidated EBITDA of the Borrower and
its Subsidiaries for the most recently ended period of four fiscal quarters
based on the financial statements most recently delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the most recent financial statements referred to in Section 3.04),
as applicable;

(u)any other investment, loan, advance or Guarantee (other than acquisitions) so
long as during the term of this Agreement, at the time of making any such
Investment, loan, advance or Guarantee, the aggregate amount of all such
investments, loans, advances and Guarantees which are outstanding, do not
collectively exceed an amount equal to the greater of (x) $25,000,000 and
(y) 10% of Consolidated Total Assets as of the end of the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the most recent financial statements referred to in Section 3.04),
as applicable; and

(v)investments by an Unrestricted Subsidiary entered into prior to the day that
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary.

SECTION 6.05.Swap Agreements

.  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, enter into any Swap Agreement, except (a) Swap Agreements entered into to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any of its Restricted Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary.

SECTION 6.06.Transactions with Affiliates

.  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) transactions not
otherwise prohibited hereunder and at prices and on terms and conditions not
less favorable to the Borrower or such Restricted Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Borrower and its wholly owned Restricted Subsidiaries not
involving any other Affiliate, (c) any transactions otherwise permitted hereby,
(d) the issuance of Equity Interests of the Borrower to any employee, director,
officer, manager, distributor or consultant (or their respective controlled
Affiliates) of the Borrower or any of its Restricted Subsidiaries, and (e)
compensation, salaries and employment agreements and arrangements (and expense
reimbursement and indemnification arrangements for) to officers and directors of
the Borrower and its Restricted Subsidiaries.

SECTION 6.07.Restricted Payments

.  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, except:

(a)the Borrower or any Restricted Subsidiary may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock;

(b)Restricted Subsidiaries may make Restricted Payments ratably with respect to
their Equity Interests so long as such Restricted Payment is not prohibited by
Sections 6.03 and 6.04 hereof;

(c)the Borrower may make Restricted Payments pursuant to and in accordance with
stock option or equity-based plans or other benefit plans for directors,
officers, employees or consultants of the Borrower and its Restricted
Subsidiaries; and

88

 

--------------------------------------------------------------------------------

 

 

(d)the Borrower and its Restricted Subsidiaries may make any other Restricted
Payment so long as at the time of the making of such Restricted Payment, the
Restricted Payment Requirements are satisfied in connection with such Restricted
Payment.

SECTION 6.08.Restrictive Agreements

.  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Secured Obligations, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to holders of its Equity Interests
or to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee the Secured Obligations; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law,
regulation, rule or order of any Governmental Authority or by any Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
other asset pending such sale, provided such restrictions and conditions apply
only to the Restricted Subsidiary that is, or the assets that are, to be sold
and such sale is permitted hereunder or a condition to the closing of such sale
is the payment in full of this Agreement or a consent under this Agreement,
(iii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (iv) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof, (v) the foregoing shall not apply to restrictions and
conditions contained in other Indebtedness permitted under this Agreement so
long as such restrictions and conditions are not more onerous for the Borrower
and the Restricted Subsidiaries than the restrictions and conditions contained
in the Loan Documents, (vi) neither clause (a) (solely in the case of any such
Person that becomes a Foreign Subsidiary) nor clause (b) of the foregoing shall
apply to agreements or obligations to which a Person was subject at the time
such Person becomes a Restricted Subsidiary so long as such agreements or
obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary and (vii) the foregoing shall not apply to customary
provisions contained in joint venture or similar agreements and related to the
organizational documents of non-wholly owned Restricted Subsidiaries; provided
that the Borrower or the applicable Restricted Subsidiary shall use commercially
reasonable efforts to exclude any such limitations or restrictions from such
joint venture agreements and organizational documents.

SECTION 6.09.Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents and Assurex Merger Agreement

.  

(a)The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness or
any Indebtedness from time to time outstanding under the Subordinated
Indebtedness Documents, in each case other than:

(i)in connection with any refinancings, extensions, renewals and replacements
thereof that do not decrease the outstanding principal amount thereof or, so
long as such subordination agreement has been approved by the Administrative
Agent in its reasonable discretion, to the extent not otherwise prohibited by
the respective subordination agreement with respect to any such Indebtedness;
and

(ii)so long as immediately prior to and immediately after giving effect
(including giving effect on a pro forma basis) to such prepayment (1) no Event
of Default shall have occurred and is continuing or would result therefrom and
(2) the Leverage Ratio is not greater than 2.75 to 1.00 (without giving effect
to any Acquisition Holiday) based on the financial statements most

89

 

--------------------------------------------------------------------------------

 

 

recently delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, the most recent financial statements
referred to in Section 3.04), as applicable.

(b)Unless not otherwise prohibited by the respective subordination agreement
(solely to the extent that such subordination agreement has been approved by the
Administrative Agent in its sole discretion) with respect to any such
Indebtedness, the Borrower will not, and will not permit any Restricted
Subsidiary to, amend the Subordinated Indebtedness Documents or any document,
agreement or instrument evidencing any Indebtedness incurred pursuant to the
Subordinated Indebtedness Documents (or any refinancings, replacements,
substitutions, extensions or renewals thereof) or pursuant to which such
Indebtedness is issued where such amendment, modification or supplement provides
for the following or which has any of the following effects:

(i)increases the overall principal amount of any such Indebtedness (other than
as permitted pursuant to Section 6.01) or increases the amount of any single
scheduled installment of principal or interest that is required to be made prior
to the Maturity Date;

(ii)shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions, in
each case, prior to the Maturity Date;

(iii)shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness, in each
case prior to the Maturity Date;

(iv)increases the rate of interest accruing on such Indebtedness;

(v)provides for the payment of additional fees or increases existing fees;

(vi)amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any Restricted Subsidiary from taking
certain actions) in a manner which is more onerous or more restrictive in any
material respect to the Borrower or such Restricted Subsidiary or which is
otherwise materially adverse to the Borrower, any Restricted Subsidiary and/or
the Lenders or, in the case of any such covenant, which places material
additional restrictions on the Borrower or such Restricted Subsidiary or which
requires the Borrower or such Restricted Subsidiary to comply with more
restrictive financial ratios or which requires the Borrower to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement, unless, in each case, such amendment or
modification is intended to match an amendment or modification to the Loan
Documents and maintain the same cushion as is in the existing Subordinated
Indebtedness Documents and the Loan Documents; or

(vii)amends, modifies or adds any affirmative covenant in a manner which
(i) when taken as a whole, is materially adverse to the Borrower, any Restricted
Subsidiary and/or the Lenders or (ii) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement, unless, in each case, such amendment, modification
or addition is intended to match an amendment, modification or addition to the
Loan Documents and maintain the same cushion as is in the existing Subordinated
Indebtedness Documents and the Loan Documents.

(c)The Borrower will not, and will not permit any Subsidiary to, agree to, enter
into or otherwise permit any amendment, modification, consent or waiver in
respect of the Assurex Merger

90

 

--------------------------------------------------------------------------------

 

 

Agreement that is materially adverse to the interests of the Secured Parties,
unless consented to in writing by the Administrative Agent (such consent not to
be unreasonably withheld, delayed or conditioned).

(d)The Borrower will not, and will not permit any Subsidiary to, agree to, enter
into or otherwise permit any amendment, modification, consent or waiver in
respect of the Counsyl Merger Agreement that is materially adverse to the
interests of the Secured Parties, unless consented to in writing by the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned).

SECTION 6.10.Financial Covenants

.

(a)Maximum Leverage Ratio.  Beginning with the fiscal quarter ending March 31,
2017, the Borrower will not permit the Leverage Ratio, determined as of the end
of each of its fiscal quarters for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Restricted Subsidiaries on a consolidated basis to be greater
than 2.75 to 1.00; provided that the Borrower may, only twice during the term of
this Agreement in connection with a Permitted Acquisition for which the
aggregate consideration paid or to be paid in respect thereof equals or exceeds
$100,000,000, elect to increase the maximum Leverage Ratio permitted hereunder
to 3.25 to 1.00 for a period of four consecutive fiscal quarters commencing with
the fiscal quarter in which such Permitted Acquisition occurs (any such election
in respect of the maximum Leverage Ratio pursuant to this Section 6.10(a) being
referred to as an “Acquisition Holiday”); provided further that, notwithstanding
the foregoing, at least two (2) consecutive full fiscal quarters must elapse
between the end of the first Acquisition Holiday and the beginning of the second
Acquisition Holiday.

(b)Minimum Interest Coverage Ratio.  Beginning with the fiscal quarter ending
March 31, 2017, the Borrower will not permit the Interest Coverage Ratio,
determined as of the end of each of its fiscal quarters in each case for the
period of four (4) consecutive fiscal quarters ending with the end of such
fiscal quarter, all calculated for the Borrower and its Restricted Subsidiaries
on a consolidated basis to be less than 3.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

91

 

--------------------------------------------------------------------------------

 

 

(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or 5.11, in Article VI or in Article X;

(e)the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after the earlier of (i) the Chief Executive Officer
or any Financial Officer of the Borrower becoming aware thereof and (ii) notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of the Required Lenders);

(f)the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (in
each case, after giving effect to any applicable grace or cure periods);

(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness (in each case, after giving effect to any
applicable grace or cure periods); provided that, in each case, such event or
condition remains unremedied or has not been waived by the holders of such
Indebtedness;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Material Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i)the Borrower or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j)the Borrower or any Material Restricted Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(k)one or more judgments for the payment of money in an aggregate amount in
excess of $40,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment and in each case, the
judgment or

92

 

--------------------------------------------------------------------------------

 

 

attachment shall remain undischarged, not dismissed and unsatisfied for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed; provided, that any such amount shall be calculated after deducting from
the sum so payable any amount of such judgment that is covered by a valid and
binding policy of insurance in favor of the Borrower or such Restricted
Subsidiary (but only if the applicable insurer shall have been advised of such
judgment and of the intent of the Borrower or such Restricted Subsidiary to make
a claim in respect of any amount payable by it in connection therewith and such
insurer shall not have disputed coverage);

(l)an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(m)a Change in Control shall occur;

(n)the occurrence of any default or event of default under the Security
Agreement or the failure of any Subsidiary Guarantor to make any payment
required under the Subsidiary Guaranty;

(o)any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Restricted Subsidiary shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms) other than any cessation in validity or enforceability that
occurs in accordance with its terms; or

(p)any Collateral Document shall for any reason fail to create a valid and
perfected security interest having the priority required pursuant to such
Collateral Document in all or any material portion of the Collateral purported
to be covered thereby, except as permitted by the terms of any Loan Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other Secured
Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become  due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and (iii) require cash collateral for the LC Exposure in accordance
with Section 2.06(j) hereof; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding and cash
collateral for the LC Exposure,  together with accrued interest thereon and all
fees and other Secured Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.  Upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent may, and at the request of the Required Lenders
shall, exercise any rights and remedies provided to the Collateral Agent under
the Loan Documents or at law or equity, including all remedies provided under
the UCC.

93

 

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Banks hereby irrevocably appoints JPMorgan
Chase Bank, N.A. as Administrative Agent and Collateral Agent hereunder and
authorizes each of the Agents to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to the Agents by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  In addition, to the
extent required under the laws of any jurisdiction other than the United States
of America, each of the Lenders, on behalf of itself and any of its Affiliates
that are Secured Parties, and the Issuing Banks hereby grants to the Collateral
Agent any required powers of attorney to execute any Collateral Document
governed by the laws of such jurisdiction on such Lender’s or such Issuing
Bank’s behalf.  The provisions of this Article are solely for the benefit of the
Agents and the Lenders (including the Swingline Lender and the Issuing Banks),
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” as used herein or in any other Loan Documents (or
any similar term) with reference to the Administrative Agent or the Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Restricted Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents.  Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that such Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, no Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Restricted Subsidiaries that is
communicated to or obtained by the bank serving as an Agent or any of its
Affiliates in any capacity.  No Agent shall be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.  No Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and neither shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Article IV

94

 

--------------------------------------------------------------------------------

 

 

or elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to such Agent.

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Agents also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Agents may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent.  The Agents
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder.  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After any Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder.  Each Lender shall,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such

95

 

--------------------------------------------------------------------------------

 

 

Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Syndication Agent or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent) authorized to act for, any other Lender.  The Administrative Agent
shall have the exclusive right on behalf of the Lenders to enforce the payment
of the principal of and interest on any Loan after the date such principal or
interest has become due and payable pursuant to the terms of this Agreement.

In its capacity, the Collateral Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code.  Each Lender and the Administrative Agent
authorizes the Collateral Agent to enter into each of the Collateral Documents
to which it is a party and to take all action contemplated by such
documents.  Each Lender agrees that no Secured Party (other than the Collateral
Agent) shall have the right individually to seek to realize upon the security
granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Collateral Agent for the
benefit of the Secured Parties upon the terms of the Collateral Documents.  In
the event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Collateral Agent is hereby authorized,
and hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any Loan Documents necessary or appropriate to grant and perfect
a Lien on such Collateral in favor of the Collateral Agent on behalf of the
Secured Parties.  The Lenders and the Administrative Agent hereby authorize the
Collateral Agent, at its option and in its discretion, to release any Lien
granted to or held by the Collateral Agent upon any Collateral (i) as described
in Section 9.02(d); (ii) as permitted by, but only in accordance with, the terms
of the applicable Loan Document; or (iii) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder.  Upon request by the Collateral Agent at any
time, the Lenders and the Administrative Agent will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant hereto.  Upon any sale or transfer of assets constituting Collateral
which is permitted pursuant to the terms of any Loan Document, or consented to
in writing by the Required Lenders or all of the Lenders, as applicable, and
upon at least five (5) Business Days’ prior written request by the Borrower to
the Collateral Agent, the Collateral Agent shall (and is hereby irrevocably
authorized by the Lenders and the Administrative Agent to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Collateral Agent for the benefit of the Secured Parties herein or pursuant
hereto upon the Collateral that was sold or transferred; provided that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent’s opinion, would expose any Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Restricted Subsidiary in respect of) all
interests retained by the Borrower or any Restricted Subsidiary, including
(without limitation) the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.  Any execution and delivery by the Collateral
Agent of documents in connection with any such release shall be without recourse
to or warranty by the Collateral Agent.

The Lenders and the other Secured Parties (by virtue of their acceptance of the
benefits of the Loan Documents) hereby irrevocably authorize and instruct the
Collateral Agent to, without any further consent of any Lender or any other
Secured Party, enter into (or acknowledge and consent to) or amend, renew,
extend, supplement, restate, replace, waive or otherwise modify any Permitted
Junior Intercreditor Agreement, any Permitted First Lien Intercreditor Agreement
and any other intercreditor or subordination agreement (in form reasonably
satisfactory to the Collateral Agent and deemed appropriate by it) with the

96

 

--------------------------------------------------------------------------------

 

 

collateral agent or other representative of holders of Indebtedness secured (and
permitted to be secured) by a Lien on assets constituting a portion of the
Collateral under (1) Section 6.02(l) (and in accordance with the relevant
requirements thereof) and (2) any other provision of Section 6.02 (it being
acknowledged and agreed that the Collateral Agent shall be under no obligation
to execute any Intercreditor Agreement pursuant to this clause (2), and may
elect to do so, or not do so, in its sole and absolute discretion) (any of the
foregoing, an “Intercreditor Agreement”).  The Lenders and the other Secured
Parties (by virtue of their acceptance of the benefits of the Loan Documents)
irrevocably agree that (x) the Collateral Agent may rely exclusively on a
certificate of a Financial Officer of the Borrower as to whether any such other
Liens are permitted hereunder and as to the respective assets constituting
Collateral that secure (and are permitted to secure) such Indebtedness hereunder
and (y) any Intercreditor Agreement entered into by the Collateral Agent shall
be binding on the Secured Parties, and each Lender and each other Secured Party
hereby agrees that it will take no actions contrary to the provisions of, if
entered into and if applicable, any Intercreditor Agreement.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other applicable jurisdictions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for  the asset or assets so

97

 

--------------------------------------------------------------------------------

 

 

purchased (or for the equity interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase).  In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles and to assign any successful credit bid to
such acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle  and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

ARTICLE IX

Miscellaneous

SECTION 9.01.Notices

.  (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)if to the Borrower, to it at Myriad Genetics, Inc., 320 Wakara Way, Salt Lake
City, Utah 84108, attention:  R. Bryan Riggsbee (Telecopy: 801-584-3640),
(Telephone: 801-584-3540); with a copy, in the case of any notice of an Event of
Default, to: Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
Attention:  Joseph W. Price, Chrysler Center, 666 Third Avenue, New York New
York 10017, Facsimile No.: 212-983-3115, Email: JWPrice@Mintz.com;

(ii)if to the Administrative Agent or the Collateral Agent, to JPMorgan Chase
Bank, N.A., 10 South Dearborn St., Floor L2, Chicago, Illinois 60603,
jpm.agency.servicing.1@jpmorgan.com, Attention of Loan and Agency Services
(Telecopy No. (888) 292-9533),with a copy to JPMorgan Chase Bank, N.A., 712 Main
Street, Floor 8 North,

98

 

--------------------------------------------------------------------------------

 

 

Houston, Texas 77002, attention:  Laura S. Woodward;
laura.s.woodward@jpmorgan.com (Telecopy No. 713-216-6710), (Telephone:
713-216-4943);

(iii)if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to it
at JPMorgan Chase Bank, N.A., 10 South Dearborn St., Floor L2, Chicago, Illinois
60603, jpm.agency.servicing@jpmorgan.com with a copy to
Bianca.E.Hernandez@jpmorgan.com, Attention of Bianca Hernandez (Telecopy No.
844-490-5663) (Telephone: 312-732-4734);

(iv)if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn St., Floor L2, Chicago, Illinois 60603,
jpm.agency.servicing@jpmorgan.com with a copy to
Bianca.E.Hernandez@jpmorgan.com, Attention of Bianca Hernandez (Telecopy No.
844-490-5663) (Telephone: 312-732-4734); and

(v)if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d)Electronic Communications.

(i)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic

99

 

--------------------------------------------------------------------------------

 

 

platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”).

(ii)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

(iii)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

 

(iv)Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

100

 

--------------------------------------------------------------------------------

 

 

(v)Each of the Lenders, each of the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(vi)Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 9.02.Waivers; Amendments

.  (a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)Except as provided in Section 2.20, 2.21 and 2.22 and subject to clauses (c)
and (f) below, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby ((x) other than any reduction of any rate of interest accrued pursuant
to Section 2.13(c) and (y) except that any amendment or modification of the
financial covenants in this Agreement (or defined terms used in the financial
covenants in this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii)), (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected thereby
(other than any reduction of the amount of, or any extension of the payment date
for, the mandatory prepayments required under Section 2.11, in each case which
shall only require the approval of the Required Lenders), (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, notwithstanding the foregoing, solely
with the consent of the parties prescribed by Section 2.20, 2.21 and 2.22, as
applicable, to be parties to any respective Incremental Term Loan Amendment,
Extension Amendment and/or Refinancing Amendment, Incremental Term Loans,
Extended Term Loans and/or Refinancing Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Revolving Commitments and the Revolving Loans are included on the Effective
Date), (vi) release all or substantially all of the Subsidiary Guarantors from
their obligations under the Subsidiary Guaranty, in each case, without the
written consent of each Lender, or (vii) except as provided in clause (d) of
this Section or in any

101

 

--------------------------------------------------------------------------------

 

 

Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of any Agent, the
Issuing Banks or the Swingline Lender hereunder without the prior written
consent of such Agent, such Issuing Bank or the Swingline Lender, as the case
may be (it being understood that any change to Section 2.23 shall require the
consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender); provided further, that no such agreement shall amend or modify the
provisions of Section 2.06 or any letter of credit application and any bilateral
agreement between the  Borrower and any Issuing Bank regarding such Issuing
Bank’s Letter of Credit Commitment or the respective rights and obligations
between the Borrower and such Issuing Bank in connection with the issuance of
Letters of Credit without the prior written consent of the Administrative Agent
and such Issuing Bank, respectively.  Notwithstanding the foregoing, no consent
with respect to any amendment, waiver or other modification of this Agreement
shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.

(c)Notwithstanding the foregoing, this Agreement and any other Loan Document may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more credit
facilities (in addition to the Incremental Facilities, Extensions, Replacement
Revolving Loans and Refinancing Term Loans described in this Agreement) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans and the Term Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

(d)The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its sole discretion, to release, and the Collateral Agent hereby agrees
to release, any Liens granted to the Collateral Agent by the Loan Parties on any
Collateral (i) upon the termination of all the Commitments, payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations
under clause (a) of the definition thereof in a manner satisfactory to the
Administrative Agent, (ii) constituting property being sold or disposed of if
the Borrower certifies to the Administrative Agent that the sale or disposition
is made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to the Borrower or any Restricted Subsidiary
under a lease which has expired or been terminated in a transaction permitted
under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII.  Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.  In addition, each of the Lenders, on behalf of itself
and any of its Affiliates that are Secured Parties, irrevocably authorizes the
Collateral Agent, at its option and in its discretion, (i) to subordinate any
Lien on any assets granted to or held by the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by Section
6.02(e) or Section 6.02(f), (ii) in the event that the Borrower shall have
advised the Collateral Agent that, notwithstanding the use by the Borrower of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Collateral Agent to retain its liens (on a subordinated basis as contemplated by
clause (i) above), the holder of such other Indebtedness requires, as a
condition to the extension of such credit, that the Liens on such assets granted
to or held by the Collateral Agent under any Loan Document be released, to
release the Collateral Agent’s Liens on such assets or (iii) include holders

102

 

--------------------------------------------------------------------------------

 

 

of Other First Liens or (to the extent necessary or advisable under applicable
local law) Junior Liens in the benefit of the Collateral Documents in connection
with the incurrence of any Other First Lien Debt or Indebtedness permitted to be
secured by Junior Liens and to give effect to any Intercreditor Agreement
associated therewith.

(e)If, in connection with any proposed amendment, waiver or consent  requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay or cause to be paid to such
Non-Consenting Lender in same day funds on the day of such replacement (1) the
outstanding principal amount of its Loans and participations in LC Disbursements
and all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(f)Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents (i) to cure any ambiguity,
omission, mistake, defect or inconsistency, (ii) to integrate any Term Loan
Commitments, Other Revolving Commitments, Term Loans and Other Revolving Loans
in a manner consistent with Sections 2.20, 2.21 and 2.22 as may be necessary to
establish such Term Loan Commitments, Other Revolving Commitment, Term Loans or
Other Revolving Loans as a separate Class or tranche from the existing Term Loan
Commitments (if any), revolving Commitments, Term Loans (if any) or Revolving
Loans, as applicable, and, in the case of Extended Term Loans, to reduce the
amortization schedule of the related existing Class of Term Loans (if any)
proportionately and (iii) to integrate any Other First Lien Debt.

(g)Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Incremental Term
Loans established pursuant to Section 2.20 will be included in an existing Class
of Term Loans (if any) outstanding on such date (an “Applicable Date”), when
originally made, are included in each Borrowing of outstanding Term Loans of
such Class (the “Existing Class Loans”), on a pro rata basis, and/or to ensure
that, immediately after giving effect to such new Term Loans (the “New Class
Loans” and, together with the Existing Class Loans, the “Class Loans”), each
Lender holding Class Loans will be deemed to hold its Pro Rata Share (as defined
below) of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the
foregoing.  The “Pro Rata Share” of any Lender on the Applicable Date is the
ratio of (1) the sum of such Lender’s Existing Class Loans immediately prior to
the Applicable Date plus the amount of New Class Loans made by such Lender on
the Applicable Date over (2) the aggregate principal amount of all Class Loans
on the Applicable Date.

SECTION 9.03.Expenses; Indemnity; Damage Waiver

.  (a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses actually incurred by the Agents and their

103

 

--------------------------------------------------------------------------------

 

 

Affiliates in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); provided that, for the
purposes of this clause (i), the Borrower shall only be required to pay the
actual reasonable and documented fees, charges and disbursements of one primary
external counsel and, if reasonably necessary, one local counsel in each
relevant jurisdiction for the Agents and their Affiliates, taken as a whole,
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Banks in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by any Agent, any Issuing Bank or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for any Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that, for
purposes of this clause (iii), the Borrower shall only be required to pay the
fees, disbursements and other charges of one primary external counsel for the
Agents, all Issuing Banks and all Lenders, taken as a whole, and, if reasonably
necessary, a single local counsel for the Agents, all Issuing Banks and all
Lenders, taken as a whole, in each relevant jurisdiction (which may be a single
local counsel acting in multiple jurisdictions) or, solely in the case of an
actual or perceived conflict of interest among the Agents, the Issuing Banks and
the Lenders where the Persons affected by such conflict inform the Borrower of
such conflict, one additional primary external counsel and one additional local
counsel in each relevant jurisdiction to each group of similarly situated
affected Persons, taken as a whole.

(b)The Borrower shall indemnify the Agents, and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
reasonably and documented losses, claims, penalties, damages, liabilities and
related expenses; provided that, the Borrower shall only be required to pay the
actual reasonable and documented out-of-pocket fees, charges and disbursements
of one primary external counsel for all Indemnitees (and, if reasonably
necessary, a single local counsel for all Indemnitees in each relevant
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) or, solely in the case of an actual or perceived conflict of
interest between any of the Indemnitees where the Indemnitees affected by such
conflict inform the Borrower of such conflict, one additional primary external
counsel and one additional local counsel in each relevant jurisdiction to each
group of similarly situated affected Indemnitees), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, penalties, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
bad faith, gross negligence or willful misconduct of such Indemnitee or the bad
faith, gross negligence or willful misconduct of such Indemnitee’s Controlled

104

 

--------------------------------------------------------------------------------

 

 

Affiliates or any of its or their directors, officers, employees or principals
(each a “Related Party”), (y) without limiting clause (z) below, a material
breach by such Indemnitee or its Related Parties of its express obligations
under this Agreement pursuant to a claim initiated by the Borrower or any other
Loan Party or (z) any dispute among Indemnitees or their Related Parties other
than claims against the Administrative Agent, any Lead Arranger or any of the
Lenders in its capacity as an agent, arranger, bookrunner, or similar
capacity.  This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, any Issuing Bank or the Swingline Lender under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to such Agent and,
in the case of any Revolving Lender such Issuing Bank or the Swingline Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (it being understood that the Borrower’s failure to pay any
such amount shall not relieve the Borrower of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Issuing Bank or the Swingline Lender in its
capacity as such.

(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e)All amounts due under this Section shall be payable not later than fifteen
(15) Business Days after written demand therefor.

SECTION 9.04.Successors and Assigns

.  (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)(i)Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of (such consent not to be unreasonably withheld, delayed or
conditioned):

(A)the Borrower (provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the

105

 

--------------------------------------------------------------------------------

 

 

Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default described in paragraph (a), (b), (h), (i), or (j) of Article
VII has occurred and is continuing, any other assignee;

(B)the Administrative Agent;

(C)the Issuing Banks; provided that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of a Term Loan; and

(D)the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of a Term Loan.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if any
Event of Default pursuant to Section 7 subclauses (a), (b), (h), (i) or (j) has
occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

106

 

--------------------------------------------------------------------------------

 

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities other

107

 

--------------------------------------------------------------------------------

 

 

than an Ineligible Institution (a “Participant”), in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement.  The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05.Survival

.  All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is

108

 

--------------------------------------------------------------------------------

 

 

outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06.Counterparts; Integration; Effectiveness; Electronic Execution

.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and the Lead Arrangers
and (ii) any modifications to the Letter of Credit Commitment of any Issuing
Bank constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act, provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

SECTION 9.07.Severability

.  Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08.Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Secured
Party is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final and in whatever currency
denominated) at any time held and other obligations at any time owing by such
Secured Party to or for the credit or the account of the Borrower or any
Subsidiary Guarantor against any of and all of the Secured Obligations held by
such Secured Party, irrespective of whether or not such Secured Party shall have
made any demand under the Loan Documents and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Secured Party under

109

 

--------------------------------------------------------------------------------

 

 

this Section are in addition to other rights and remedies (including other
rights of setoff) which such Secured Party may have.

SECTION 9.09.Governing Law; Jurisdiction; Consent to Service of Process

.  (a) This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)Each of the parties to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan, and
of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10.WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.12.Confidentiality

.  Each of the Administrative Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents,

110

 

--------------------------------------------------------------------------------

 

 

including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and who are subject to customary
confidentiality obligations of professional practice or who agree to be bound by
the terms of this paragraph (or language substantially similar to this
paragraph) (with such Credit Party being, to the extent within its control,
responsible for such Person’s compliance with this paragraph)), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facility provided for
herein or (2) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the credit facility
provided for herein, (h) with the prior written consent of the Borrower or (i)
to the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower and the Subsidiaries.  For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower, the Subsidiaries or its or their business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

111

 

--------------------------------------------------------------------------------

 

 

SECTION 9.13.USA PATRIOT Act

.  Each Lender that is subject to the requirements of the Patriot Act hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies such
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

SECTION 9.14.Appointment for Perfection

.  Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Collateral Agent and the Secured
Parties, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession or control.  Should any
Lender (other than the Collateral Agent) obtain possession or control of any
such Collateral, such Lender shall notify the Collateral Agent thereof, and,
promptly upon the Collateral Agent’s request therefor shall deliver such
Collateral to the Collateral Agent or otherwise deal with such Collateral in
accordance with the Collateral Agent’s instructions.

SECTION 9.15.Releases of Subsidiary Guarantors

.

(a)A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Restricted Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise.  In connection with any termination
or release pursuant to this Section, the applicable Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by any Agent.

(b)Further, the Administrative Agent shall (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Restricted Domestic Subsidiary; provided that,
notwithstanding the foregoing or anything else contained in the Loan Documents,
if any Subsidiary Guarantor ceases to be a Material Restricted Domestic
Subsidiary, such Subsidiary Guarantor shall automatically cease to be a
Subsidiary Guarantor.

(c)At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Banking Services
Obligations, Swap Obligations, and Unliquidated Obligations) shall have been
paid in full in cash, the Commitments shall have been terminated and no Letters
of Credit shall be outstanding, the Subsidiary Guaranty and all obligations
(other than those expressly stated to survive such termination) of each
Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

SECTION 9.16.Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall

112

 

--------------------------------------------------------------------------------

 

 

be increased (but not above the Maximum Rate therefor) until such cumulated
amount, together with interest thereon at the NYFRB Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17.No Advisory or Fiduciary Responsibility

.  The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transaction contemplated therein and not as a financial advisor or a fiduciary
to, or an agent of, the Borrower or any other person.  The Borrower agrees that
it will not assert any claim against any Credit Party based on an alleged breach
of fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby.  Additionally, the Borrower acknowledges and
agrees that no Credit Party is advising the Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any
jurisdiction.  The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby, and the Credit Parties
shall have no responsibility or liability to the Borrower with respect thereto.

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial
services.  In the ordinary course of business, any Credit Party may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies.  The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

SECTION 9.18.Acknowledgment and Consent to Bail-In of EEA Financial Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

113

 

--------------------------------------------------------------------------------

 

 

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19.Certain ERISA Matters

.  (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person

114

 

--------------------------------------------------------------------------------

 

 

became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

 

(i) none of the Administrative Agent, or any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

 

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

 

(c) The Administrative Agent, and each Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

115

 

--------------------------------------------------------------------------------

 

 

ARTICLE X

Borrower Guarantee

In order to induce the Lenders to extend credit to the Borrower hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Borrower hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Specified Ancillary Obligations of the Restricted
Subsidiaries.  The Borrower further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.

The Borrower waives presentment to, demand of payment from and protest to any
Restricted Subsidiary of any of the Specified Ancillary Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment.  The obligations of the Borrower hereunder shall not be affected by
(a) the failure of any applicable Lender (or any of its Affiliates) to assert
any claim or demand or to enforce any right or remedy against any Restricted
Subsidiary under the provisions of any Banking Services Agreement, any Swap
Agreement or otherwise; (b) any extension or renewal of any of the Specified
Ancillary Obligations; (c) any rescission, waiver, amendment or modification of,
or release from, any of the terms or provisions of this Agreement, any other
Loan Document, any Banking Services Agreement, any Swap Agreement or other
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Specified Ancillary Obligations; (e) the failure of
any applicable Lender (or any of its Affiliates) to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Specified Ancillary Obligations, if any; (f) any
change in the corporate, partnership or other existence, structure or ownership
of any Restricted Subsidiary or any other guarantor of any of the Specified
Ancillary Obligations; (g) the enforceability or validity of the Specified
Ancillary Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Specified Ancillary Obligations or any part thereof, or any other
invalidity or unenforceability relating to or against any Restricted Subsidiary
or any other guarantor of any of the Specified Ancillary Obligations, for any
reason related to this Agreement, any other Loan Document, any Banking Services
Agreement, any Swap Agreement, or any provision of applicable law, decree, order
or regulation of any jurisdiction purporting to prohibit the payment by such
Restricted Subsidiary or any other guarantor of the Specified Ancillary
Obligations, of any of the Specified Ancillary Obligations or otherwise
affecting any term of any of the Specified Ancillary Obligations; or (h) any
other act, omission or delay to do any other act which may or might in any
manner or to any extent vary the risk of the Borrower or otherwise operate as a
discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Borrower to subrogation.

The Borrower further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, any Issuing Bank or any Lender in favor
of any Restricted Subsidiary or any other Person.

The obligations of the Borrower hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Specified Ancillary Obligations, any impossibility in the performance of any of
the Specified Ancillary Obligations or otherwise.

116

 

--------------------------------------------------------------------------------

 

 

The Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Restricted Subsidiary or otherwise (including pursuant to
any settlement entered into by a holder of Specified Ancillary Obligations in
its discretion).

In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Borrower by virtue hereof, upon the failure of any Restricted
Subsidiary to pay any Specified Ancillary Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Borrower hereby promises to and will, upon receipt of written
demand by any applicable Lender (or any of its Affiliates), forthwith pay, or
cause to be paid, to such applicable Lender (or any of its Affiliates) in cash
an amount equal to the unpaid principal amount of such Specified Ancillary
Obligations then due, together with accrued and unpaid interest thereon.  The
Borrower further agrees that if payment in respect of any Specified Ancillary
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York or Chicago and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Specified Ancillary Obligation in such currency or
at such place of payment shall be impossible or, in the reasonable judgment of
any applicable Lender (or any of its Affiliates), disadvantageous to such
applicable Lender (or any of its Affiliates) in any material respect, then, at
the election of such applicable Lender, the Borrower shall make payment of such
Specified Ancillary Obligation in Dollars and/or in New York or Chicago and, as
a separate and independent obligation, shall indemnify such applicable Lender
(and any of its Affiliates) against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

Upon payment by the Borrower of any sums as provided above, all rights of the
Borrower against any Restricted Subsidiary arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Specified Ancillary Obligations owed by such Restricted Subsidiary to
the applicable Lender (or its applicable Affiliates).

Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full performance and payment in cash of the Secured Obligations
(other than Unliquidated Obligations).

The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Borrower shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article X voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The Borrower intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Signature Pages Follow]

 

 

117

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

MYRIAD GENETICS, INC.,
as the Borrower


By
Name:
Title:

 

Signature Page to Credit Agreement

Myriad Genetics, Inc.

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent


By
Name:
Title:

JPMORGAN CHASE BANK, N.A., as Collateral Agent


By
Name:
Title:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and individually as
a Lender


By
Name:
Title:

[OTHER LENDERS TO COME]


By
Name:
Title:

 

 

Signature Page to Credit Agreement

Myriad Genetics, Inc.

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS

LENDER

COMMITMENT

 

 

JPMORGAN CHASE BANK, N.A.

$62,500,000

WELLS FARGO BANK, NATIONAL ASSOCIATION

$62,500,000

U.S. BANK NATIONAL ASSOCIATION

$40,000,000

PNC BANK, NATIONAL ASSOCIATION

$40,000,000

FIFTH THIRD BANK

$40,000,000

ZIONS FIRST NATIONAL BANK,
a division of ZB, N.A.

$40,000,000

SILICON VALLEY BANK

$40,000,000

BANK OF AMERICA, N.A.

$25,000,000

AGGREGATE REVOLVING COMMITMENT:

$350,000,000

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.02

LETTER OF CREDIT COMMITMENTS

ISSUING BANK

LETTER OF CREDIT COMMITMENT

JPMORGAN CHASE BANK, N.A.

$10,000,000

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.11

POST-CLOSING OBLIGATIONS

 

1.

The Borrower shall (a) cause Myriad Genetics Laboratories, Inc. to re-issue its
certificated Equity Interests to reflect the current legal name of Myriad
Genetics Laboratories, Inc. and (b) deliver such re-issued stock certificate to
the Collateral Agent, together with a stock power executed in blank and in form
and substance reasonably satisfactory to the Collateral Agent.

 

2.

The Borrower shall, and shall cause its Subsidiaries to, record with the United
States Patent and Trademark Office such filings as are necessary to correct
chain of title issues identified by the Collateral Agent to the Borrower and
make any filings with such office related to such recordings as may be required
pursuant to the terms of the Loan Documents, in each case in form and substance
reasonably satisfactory to the Collateral Agent.

 

3.

The Borrower shall deliver to the Collateral Agent such insurance policy
certificates and endorsements as required under the terms of the Loan Documents.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement identified below (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

 

 

3.

Borrower(s):

  Myriad Genetics, Inc.

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Collateral Agent:

JPMorgan Chase Bank, N.A., as the collateral agent under the Credit Agreement

 

 

 

6.

Credit Agreement:

The Credit Agreement dated as of December 23, 2016 among Myriad Genetics, Inc.,
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
and Collateral Agent, and the other agents parties thereto

 

 

 

 

1

Select as applicable.

 

--------------------------------------------------------------------------------

 


7.

Assigned Interest:

 

 

Class of Commitment / Loans Assigned

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/ Loans Assigned

Percentage Assigned of Commitment/Loans1

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:
Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:
Title:

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., Administrative Agent[, an Issuing Bank and Swingline
Lender]2

By:
Title:




 

1

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2

To be added only if required by the terms of the Credit Agreement.

2

--------------------------------------------------------------------------------

 


[Consented to:]1

MYRIAD GENETICS, INC.

By:
Title:

 

 

1

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

3

--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.

Representations and Warranties.

1.1

Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.

Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.

General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF SOLVENCY CERTIFICATE

[__________]

This Solvency Certificate is being executed and delivered pursuant to
Section 4.01(e) of the Credit Agreement (the “Credit Agreement”) dated as of
December 23, 2016 among Myriad Genetics, Inc. (the “Company”), the lenders party
thereto from time to time and JPMorgan Chase Bank, N.A., as the administrative
agent and collateral agent; the terms defined therein being used herein as
therein defined.

I, [__________], the chief financial officer of the Company, solely in such
capacity and not in an individual capacity, hereby certify that I am the chief
financial officer of the Company and that I am generally familiar with the
businesses and assets of the Company and its Restricted Subsidiaries (taken as a
whole), I have made such other investigations and inquiries as I have deemed
appropriate and I am duly authorized to execute this Solvency Certificate on
behalf of the Company pursuant to the Credit Agreement.

I further certify, solely in my capacity as chief financial officer of the
Company, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions on the date hereof, that: (i) the fair value of the assets of the
Company and its Restricted Subsidiaries, taken as a whole, at a fair valuation,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of the Company and its
Restricted Subsidiaries, taken as a whole, will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Company and its Restricted
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Company and its Restricted Subsidiaries,
taken as a whole, will not have unreasonably small capital with which to conduct
the business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Effective Date.

 

[Remainder of page intentionally left blank]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:


Name:[__________]
Title:Chief Financial Officer

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT C-1

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 23, 2016
(as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Myriad Genetics,
Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and Collateral Agent.  

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

 

 

[NAME OF LENDER]

 

By:______________________________________

Name:

Title:

 

Date: __________, 20[__]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C -2

FORM oF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 23, 2016
(as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Myriad Genetics,
Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and Collateral Agent.  

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:______________________________________

Name:

Title:

Date: ________ __, 20[__]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-3

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 23, 2016
(as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Myriad Genetics,
Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and Collateral Agent.  

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:______________________________________

Name:

Title:

 

 

Date: ________ __, 20[__]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C -4

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 23, 2016
(as amended, restated, amended and restated supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among Myriad Genetics, Inc,
a Delaware corporation (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and Collateral Agent.  

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

 

[NAME OF LENDER]

 

By:______________________________________

Name:

Title:

 

Date: ________ __, 20[__]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

10 South Dearborn, Floor L2
Chicago, Illinois 60603
Attention: Loan and Agency Services
Facsimile: (888) 292-9533

With a copy to:

712 Main Street, Floor 8 North
Houston, Texas 77002
Attention: Laura S. Woodward
Facsimile: 713-216-671

Re:  MYRIAD GENETICS, INC.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of December 23, 2016
(as the same may be amended, restated, amended and restated, supplemented and/or
otherwise modified from time to time, the “Credit Agreement”), among Myriad
Genetics, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) and collateral agent.  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.  The Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in connection therewith the Borrower specifies the
following information with respect to the Borrowing requested hereby:

1.

Aggregate principal amount of Borrowing:1  __________

2.

Date of Borrowing (which shall be a Business Day):  __________

3.

Class and Type of Borrowing (ABR or Eurodollar):  __________

4.

Interest Period and the last day thereof (if a Eurodollar
Borrowing):2  __________

5.

Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed:  __________

 

1

Not less than applicable amounts specified in Section 2.02(c).

2

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

--------------------------------------------------------------------------------

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section [4.01] [4.02] of the Credit Agreement are satisfied as of
the date [of the proposed Borrowing on the Effective Date] [hereof].

Very truly yours,

MYRIAD GENETICS, INC.,
as the Borrower

By:
Name:
Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

10 South Dearborn, Floor L2
Chicago, Illinois 60603
Attention: Loan and Agency Services
Facsimile: (888) 292-9533

With a copy to:

712 Main Street, Floor 8 North
Houston, Texas 77002
Attention: Laura S. Woodward
Facsimile: 713-216-671

Re:  Myriad Genetics, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of December 23, 2016
(as the same may be amended, restated, amended and restated, supplemented and/or
otherwise modified from time to time, the “Credit Agreement”), among Myriad
Genetics, Inc., a California corporation (the “Borrower”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) and collateral agent.  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.  The Borrower hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to [convert][continue] an
existing Borrowing under the Credit Agreement, and in connection therewith the
Borrower specifies the following information with respect to the
[conversion][continuation] requested hereby:  

1.

List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing:  __________

2.

Aggregate principal amount of resulting Borrowing:  __________

3.

Effective date of interest election (which shall be a Business Day):  __________

4.

Type of Borrowing (ABR or Eurodollar):  __________

5.

Interest Period and the last day thereof (if a Eurodollar
Borrowing):1  __________

[Signature Page Follows]

 

 

1

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

--------------------------------------------------------------------------------

 

Very truly yours,

MYRIAD GENETICS, INC.,
as Borrower

By:
Name:
Title:

 

 